AGREEMENT AND PLAN OF MERGER

By and Among

ACQUIRED SALES CORP.

GERARD M. JACOBS

WILLIAM C. JACOBS

and

CBD LION LLC

ERIK LUNDGREN

KATIE NAUERT

ANDREW STEPNIAK

GARY LUNDGREN

and

GAYLE LUNDGREN

Dated as of August 15, 2019

--------------------------------------------------------------------------------

25030699.14

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), is entered into as of
August 15, 2019, by and between Acquired Sales Corp., a Nevada corporation
(“AQSP”), Gerard M. Jacobs (“GMJ”), William C. Jacobs (“WCJ” and together with
GMJ, each, a “Jacobs Owner” and collectively, the “Jacobs Owners”) and CBD LION
LLC, an Illinois limited liability company (the “Company”) and each of Erik
Lundgren, Katie Nauert, Andrew Stepniak, Gary Lundgren and Gayle Lundgren (each,
a “Company Owner” and collectively, the “Company Owners”). Capitalized terms
used herein (including in the immediately preceding sentence) and not otherwise
defined herein shall have the meanings set forth in Section 9.1.

RECITALS

WHEREAS, the parties intend for AQSP to acquire the Company, on the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, in furtherance of such acquisition of the Company by AQSP, and on the
terms and subject to the conditions set forth in this Agreement and in
accordance with the Nevada Business Corporation Act (the “NVCA”) and the
Illinois Limited Liability Company Act (the “IL LLCA”), the Company shall be
merged with and into AQSP (the “Merger”), with AQSP as the surviving entity (the
“Surviving Entity”), and each membership interest (as defined in the IL LLCA and
issued by the Company in accordance with the Company Operating Agreement) in the
Company (the “Company Membership Interests”) shall be converted into the right
to receive the Merger Consideration;

WHEREAS, the Manager of the Company (the “Company Manager”) and its owners have:
(a) determined that it is in the best interests of the Company and the holders
of Company Membership Interests, and declared it advisable, to enter into this
Agreement with AQSP; and (b) approved the execution, delivery, and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including the Merger;

WHEREAS, the Board of Directors of AQSP (the “AQSP Board”) has: (a) determined
that it is in the best interests of AQSP and its stockholders, and declared it
advisable, to enter into this Agreement; and (b) approved the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby, including the Merger;

WHEREAS, the AQSP Board has resolved to recommend that the holders of shares of
AQSP’s common stock, par value $0.001 per share (the “AQSP Common Stock”)
approve the issuance of shares of AQSP Common Stock in connection with the
Merger on the terms and subject to the conditions set forth in this Agreement
(the “AQSP Stock Issuance”);

WHEREAS, for U.S. federal income tax purposes, the parties intend that the
Merger qualifies as a “reorganization” within the meaning of Section 368(a) of
the Internal Revenue Code of 1986, as amended (the “Code”), and that this
Agreement be, and is hereby, adopted as a plan of reorganization within the
meaning of Section 368(a) of the Code; and

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



WHEREAS, the parties desire to make certain representations, warranties,
covenants, and agreements in connection with the Merger and the other
transactions contemplated by this Agreement and also to prescribe certain terms
and conditions to the Merger.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants, and agreements contained in this Agreement, the parties,
intending to be legally bound, agree as follows:

ARTICLE I

THE MERGER

Section 1.1The Merger. On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the NVCA and the IL LLCA, at the
Effective Time: (i) the Company shall merge with and into AQSP; (ii) the
separate corporate existence of the Company shall cease; and (iii) AQSP shall
continue its corporate existence under the NVCA as the surviving corporation in
the Merger. 

Section 1.2Closing. Upon the terms and subject to the conditions set forth
herein, the closing of the Merger (the “Closing”) shall take place at 12:01
p.m., Chicago time, as soon as practicable (and, in any event, within three
Business Days) after the satisfaction or, to the extent permitted hereunder,
waiver of all conditions to the Merger set forth in Article VI (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted hereunder, waiver of all such
conditions), unless this Agreement has been terminated pursuant to its terms or
unless another time or date is agreed to in writing by the parties hereto. The
Closing shall be held at the offices of Taft Stettinius & Hollister LLP, 111 E.
Wacker Drive, Suite 2800, Chicago, Illinois 60601, unless another place is
agreed to in writing by the parties hereto, and the actual date of the Closing
is hereinafter referred to as the “Closing Date.” 

Section 1.3Effective Time. Subject to the provisions of this Agreement, on the
Closing Date, the Company and AQSP shall cause articles of merger (the “NV
Articles of Merger”) to be executed, acknowledged, and filed with the Secretary
of State of the State of Nevada in accordance with the relevant provisions of
the NVCA and articles of merger (the “IL Articles of Merger”) with the Secretary
of State of the State of Illinois in accordance with the relevant provisions of
the IL LLCA and shall make all other filings or recordings required under the
NVCA and the IL LLCA. The Merger shall become effective at such time as the NV
Articles of Merger has been duly filed with the Secretary of State of the State
of Nevada and the IL Articles of Merger have been duly filed with the Secretary
of State of the State of Illinois or at such later date or time as may be agreed
by the Company and AQSP in writing and specified in the NV Articles of Merger in
accordance with the NVCA (the effective time of the Merger being hereinafter
referred to as the “Effective Time”). 

Section 1.4Effects of the Merger. The Merger shall have the effects set in this
Agreement and in the applicable provisions of the NVCA and the IL LLCA. Without
limiting the generality of the foregoing, and subject thereto from and after the
Effective Time, the effects of the Merger shall be that all assets, property,
rights, privileges, immunities, powers, franchises,  

--------------------------------------------------------------------------------

25030699.143 

--------------------------------------------------------------------------------



licenses, and authority of the Company shall vest in AQSP, and all debts,
liabilities, obligations, restrictions, and duties of the Company shall become
the debts, liabilities, obligations, restrictions, and duties of AQSP.

Section 1.5Organizational Documents. At the Effective Time: (i) the articles of
incorporation of AQSP shall be the articles of incorporation of the Surviving
Entity; and (ii) the by-laws of AQSP shall be the by-laws of the Surviving
Entity.  

Section 1.6Directors and Officers. At the Effective Time, the directors of AQSP
shall be Gerard M. Jacobs (Chairman), Erik S. Lundgren (Vice Chairman),Vincent
J. Mesolella (Lead outside director), Thomas W. Hines, James S. Jacobs, Joshua
A. Bloom, Richard E. Morrissy, Michael D. McCaffrey and a ninth director who
will be designated by Erik S. Lundgren and reasonably acceptable to Gerard M.
Jacobsand the officers of AQSP shall be as set forth below, each to hold the
office until their respective successors are duly elected or appointed and
qualified or until their earlier death, resignation, or removal in accordance
with applicable Law. 

Gerard M. Jacobs - Chairman, CEO and Secretary

William C. Jacobs - President, CFO and Treasurer

Erik S. Lundgren - Co-Founder, Co-Vice Chairman, Co-Chief Operating Officer

Katie M. Nauert - Co-Founder and Chief Branding Officer

Andrew R. Stepniak - Co-Founder and and Co-Chief Technology Officer

 

ARTICLE II

EFFECT OF THE MERGER ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES

Section 2.1  Effect of the Merger. At the Effective Time, as a result of the
Merger and without any action on the part of AQSP or the Company or the holder
of any capital stock of AQSP or Company Membership Interests: 

(a)Conversion of Membership Interests. Each Company Membership Interest issued
and outstanding immediately prior to the Effective Time shall be converted into
the right to receive: (i) such number of shares of AQSP Common Stock equal to
the product of (A) the Interest Ratio, multiplied by (B) the Stock Consideration
(such product, the “Per Interest Stock Consideration”); (ii) an amount in cash
equal to the product of (A) the Interest Ratio, multiplied by (B) the Cash
Consideration (such product, the “Per Interest Cash Consideration”); and (iii)
any cash in lieu of fractional shares of AQSP Common Stock payable pursuant to
Section 2.1(c). 

(b)Cancellation of Membership Interests. At the Effective Time, all Company
Membership Interests shall no longer be outstanding and shall be cancelled and
retired and shall cease to exist, and each holder of a Company Membership
Interest shall, subject to applicable Law, cease to have any rights with respect
thereto, except the right to receive (A) the Merger Consideration in accordance
with Section 2.2, and (B) any cash in lieu of fractional shares of AQSP Common
Stock payable pursuant to Section 2.1(c). 

--------------------------------------------------------------------------------

25030699.144 

--------------------------------------------------------------------------------



(c)Fractional Shares. No certificates or scrip representing fractional shares of
AQSP Common Stock shall be issued upon the conversion of Company Membership
Interests pursuant to Section 2.1(a) and such fractional share interests shall
not entitle the owner thereof to vote or to any other rights of a holder of
shares of AQSP Common Stock. Notwithstanding any other provision of this
Agreement, each holder of Company Membership Interests converted pursuant to the
Merger who would otherwise have been entitled to receive a fraction of a share
of AQSP Common Stock (after taking into account all Company Membership Interests
exchanged by such holder) shall in lieu thereof, receive in cash (rounded to the
nearest whole cent), without interest, an amount equal to such fractional amount
multiplied by the 10-Day Trading Average. 

Section 2.2  Payment of Merger Consideration.  For purposes of payment of the
Merger Consideration (and the payment in lieu of fractions shares pursuant to
Section 2.1(c)), AQSP shall be entitled to rely on the information set forth in
Section 3.2(a) of the Company Disclosure Letter with respect to the number of
Company Membership Interests held by each Company Owner and the wire
instructions identified for payment to each Company Owner. At or promptly
following the Effective Time, AQSP shall: (a) deliver to its transfer agent
irrevocable instructions to issue to each Company Owner a number of whole shares
of AQSP Common Stock equal to the excess of (i) the product of (A) the number of
Company Membership Interests owned by the Company Owner, multiplied by (B) the
Per Interest Stock Consideration reduced by (ii) the Company Owner’s Pro Rata
Share of the Escrowed Shares and (b) deliver to each Company Owner cash,
delivered by wire transfer, in an amount equal to the excess of (i) the product
of (A) the number of Company Membership Interests owned by the Company Owner,
multiplied by (B) the Per Interest Cash Consideration reduced by (ii) the
Company Owner’s Pro Rata Share of the Escrowed Cash. At or promptly following
the Effective Time, AQSP shall: (x) deliver to its transfer agent irrevocable
instructions to issue to each Company Owner (but deliver to the Escrow Agent) a
number of whole shares of AQSP Common Stock equal to the Company Owner’s Pro
Rata Share of the Escrowed Shares, and (y) deliver to the Escrow Agent the
Escrowed Cash. 

Section 2.3  Adjustments. Without limiting the other provisions of this
Agreement, if at any time during the period between the date of this Agreement
and the Effective Time, any change in the outstanding shares of AQSP Common
Stock shall occur by reason of any reclassification, recapitalization, stock
split (including a reverse stock split), or combination, exchange, readjustment
of shares, or similar transaction, or any stock dividend or distribution paid in
stock, the Stock Consideration and any other amounts payable pursuant to this
Agreement shall be appropriately adjusted to reflect such change. 

Section 2.4  Withholding Rights. AQSP shall be entitled to deduct and withhold
from the consideration otherwise payable to any Person pursuant to this Article
II such amounts as may be required to be deducted and withheld with respect to
the making of such payment under any Tax Laws.  

Section 2.5  Tax Treatment. The Merger is intended to constitute a
“reorganization” within the meaning of Section 368(a) of the Code.  

--------------------------------------------------------------------------------

25030699.145 

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY OWNERS

Except as set forth in the correspondingly numbered Section of the Company
Disclosure Letter that relates to such Section or in another Section of the
Company Disclosure Letter to the extent that it is reasonably apparent on the
face of such disclosure that such disclosure is applicable to such Section, the
Company and each Company Owner (jointly and severally) hereby represents and
warrants to AQSP as follows:

Section 3.1  Organization; Standing and Power; Charter Documents; Subsidiaries. 

(a)Organization; Standing and Power. The Company is a limited liability company
duly organized, validly existing, and in good standing under the Laws of the
State of Illinois and has the requisite limited liability company power and
authority to own, lease, and operate its assets and to carry on its business as
now conducted. The Company is duly qualified or licensed to do business as a
foreign limited liability company in each jurisdiction where the character of
the assets and properties owned, leased, or operated by it or the nature of its
business makes such qualification or license necessary, except where the failure
to be so qualified or licensed or to be in good standing, would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect. 

(b)Charter Documents. The Company has delivered or made available to AQSP a true
and correct copy of the Company’s Charter Documents. The Company is not in
violation of any of the provisions of its Charter Documents. 

(c)Subsidiaries. The Company has no Subsidiaries. 

Section 3.2  Capital Structure. 

(a)Membership Interests. The Company Owners are the only owners of record and
beneficial owners of Company Membership Interests. Section 3.2(a) of the Company
Disclosure Letter accurately sets forth the outstanding Company Membership
Interests as of the date hereof and the beneficial owner thereof. The Company
Membership Interests have been duly authorized and validly issued, and are owned
of record and beneficially by the applicable owner thereof free and clear of all
Liens, other than those Liens set forth in Section 3.2(a) of the Company
Disclosure Letter. There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating the
Company to issue or sell any equity securities of, or any other interest in, the
Company, its business or its assets. The Company does not have outstanding or
authorized any stock appreciation, phantom stock, profit participation or
similar rights. There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Company Membership Interests except as set forth in
Section 3.2(a) of the Company  

--------------------------------------------------------------------------------

25030699.146 

--------------------------------------------------------------------------------



Disclosure Letter. Except as provided in this Agreement, the Company does not
have any legal obligation to effect any merger, consolidation or reorganization
of the Company, nor to enter into any agreement with respect thereto, nor to
redeem or repurchase any membership interests, nor to issue any dividends or to
make any divestitures except the Estimated Tax Distribution.

Section 3.3Authority; Non-Contravention; Governmental Consents. 

(a)Authority. The Company has all requisite limited liability company power and
authority to enter into and to perform its obligations under this Agreement and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all necessary
limited liability company action on the part of the Company and no other actions
on the part of the Company are necessary to authorize the execution and delivery
of this Agreement or to consummate the Merger and the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and, assuming due execution and delivery by AQSP, constitutes the legal,
valid, and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, and other similar Laws affecting creditors’
rights generally and by general principles of equity. 

(b)Non-Contravention. The execution, delivery, and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated by this Agreement, including the Merger, do not and shall not: (i)
contravene or conflict with, or result in any violation or breach of, the
Charter Documents of the Company or any Company Permit; (ii) assuming that all
Consents contemplated by Section 3.3(c) have been obtained or made, conflict
with or violate any Law applicable to the Company or any of its properties or
assets; (iii) result in any breach of or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the Company’s loss of any benefit or the imposition of any additional payment or
other liability under, or alter the rights or obligations of any third party
under, or give to any third party any rights of termination, amendment,
acceleration, or cancellation, or require any Consent under, any Contract to
which the Company is a party or otherwise bound as of the date hereof; or (iv)
result in the creation of a Lien (other than Permitted Liens) on any of the
properties or assets of the Company. 

(c)Governmental Consents. No consent, approval, order, or authorization of, or
registration, declaration, or filing with, or notice to (any of the foregoing
being a “Consent”), any supranational, national, state, municipal, local, or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission, or other governmental authority, or any quasi-governmental
or private body exercising any regulatory or other governmental or
quasi-governmental authority (a “Governmental Entity”) is required to be
obtained or made by the Company in connection with the execution, delivery, and
performance by the Company of this Agreement or the consummation by the Company
of the Merger and other transactions contemplated hereby, except for: (i) the
filing of the NV Articles of Merger with the Secretary of State  

--------------------------------------------------------------------------------

25030699.147 

--------------------------------------------------------------------------------



of the State of Nevada and the IL Articles of Merger with the Secretary of State
of the State of Illinois; (ii) such Consents as may be required under applicable
state securities or “blue sky” Laws and the securities Laws of any foreign
country or the rules and regulations of the OTC; and (iii) the other Consents of
Governmental Entities listed in Section 3.3(c) of the Company Disclosure Letter
(the “Other Governmental Approvals”).

Section 3.4Company Financial Statements; Undisclosed Liabilities. 

(a)Financial Statements. Attached as Section 3.4(a) of Company Disclosure Letter
are (a) copies of the Company’s unaudited financial statements consisting of the
balance sheet of the Company as of December 31 of each of the years 2018 and
2017 and the related statements of income for the calendar years (or partial
calendar year, with respect to 2017) then ended (the “Annual Financial
Statements”) and (b) an unaudited balance sheet of the Company as of June 30,
2019 (the “Interim Balance Sheet”) and the related statements of income for the
six (6) month period then ended (together with the Interim Balance Sheet the
“Interim Financial Statements” and the Interim Financial Statements, together
with the Annual Financial Statements, the “Financial Statements”). The Financial
Statements (i) have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of Interim Financial Statements, subject, in the case of the Interim
Financial Statements, to year-end adjustments; and (ii) are based on the books
and records of the Company, and fairly present in all material respects the
financial condition of the Company as of the respective dates they were prepared
and the results of the operations of the Company for the periods indicated. 

(b)Undisclosed Liabilities. The Company does not have any Liabilities other than
Liabilities that: (i) are reflected or reserved against in the Interim Balance
Sheet; (ii) were incurred since the date of the Interim Balance Sheet in the
ordinary course of business consistent with past practice; or (iii) are incurred
in connection with the transactions contemplated by this Agreement. 

Section 3.5  Absence of Certain Changes or Events. Since the date of the Interim
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, the
business of the Company has been conducted in the ordinary course of business
consistent with past practice and there has not been or occurred: 

(a)any Company Material Adverse Effect or any event, condition, change, or
effect that could reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; or 

(b)any event, condition, action, or effect that, if taken during the period from
the date of this Agreement through the Effective Time, would constitute a breach
of Section 5.1. 

--------------------------------------------------------------------------------

25030699.148 

--------------------------------------------------------------------------------



Section 3.6  Taxes. 

(a)Tax Returns and Payment of Taxes. The Company has timely made all tax filings
necessary to be treated as a subchapter S Corporation under the Code since its
formation. The Company has duly and timely filed or caused to be filed (taking
into account any valid extensions) all Tax Returns required to be filed by it
and has not revoked its election to be treated as a subchapter S Corporation or
elected to be classified as a partnership for federal income tax purposes. Such
Tax Returns are true, complete, and correct in all material respects. The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return other than extensions of time to file Tax Returns
obtained in the ordinary course of business consistent with past practice. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid or, where payment is not yet due, the Company has made an
adequate provision for such Taxes in the Financial Statements. 

(b)Availability of Tax Returns. The Company has made available to AQSP complete
and accurate copies of all federal, state, local, and foreign income, franchise,
and other material Tax Returns filed by or on behalf of the Company or its
Subsidiaries for any Tax period ending on or after December 31, 2017. 

(c)Withholding. The Company has withheld and timely paid each Tax required to
have been withheld and paid in connection with amounts paid or owing to any
Company Employee and complied with all information reporting and backup
withholding provisions of applicable Law. 

(d)Liens. There are no Liens for Taxes upon the assets of the Company other than
for current Taxes not yet due and payable or for Taxes that are being contested
in good faith by appropriate proceedings and for which adequate reserves has
been made in the Company’s Financial Statements. 

(e)Tax Deficiencies and Audits. No deficiency for any amount of Taxes which has
been proposed, asserted, or assessed in writing by any taxing authority against
the Company remains unpaid. There are no waivers or extensions of any statute of
limitations currently in effect with respect to Taxes of the Company. There are
no audits, suits, proceedings, investigations, claims, examinations, or other
administrative or judicial proceedings ongoing or pending with respect to any
Taxes of the Company. 

(f)Tax Jurisdictions. No claim has ever been made in writing by any taxing
authority in a jurisdiction where the Company does not file Tax Returns that the
Company may be subject to Tax in that jurisdiction. 

(g)Intended Tax Treatment. The Company has not taken or agreed to take any
action, and the Knowledge of the Company there exists no facts or circumstances,
that is reasonably likely to prevent or impede the Merger from qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code. 

--------------------------------------------------------------------------------

25030699.149 

--------------------------------------------------------------------------------



Section 3.7  Intellectual Property. 

(a)Scheduled Company-Owned IP. Section 3.7(a) of the Company Disclosure Letter
contains a true and complete list, as of the date hereof, of all: (i)
Company-Owned IP that is the subject of any issuance, registration, certificate,
application, or other filing by, to or with any Governmental Entity or
authorized private registrar, including patents, patent applications, trademark
registrations and pending applications for registration, copyright registrations
and pending applications for registration, and internet domain name
registrations; and (ii) material unregistered Company-Owned IP. 

(b)Right to Use; Title. The Company or one of its Subsidiaries is the sole and
exclusive owner of all right, title, and interest in and to the Company-Owned
IP, and has the valid and enforceable right to use all other Intellectual
Property used in or necessary for the conduct of the business of the Company as
currently conducted and as proposed to be conducted (“Company IP”), in each
case, free and clear of all Liens, other than Permitted Liens. None of any
Company Owner, Chris Nauert, or Chris Weiland has any ownership interest in, or
any claim in or with respect to, any Intellectual Property used by the Company
in the conduct of its business.  

(c)Validity and Enforceability. The Company’s rights in the Company-Owned IP are
valid, subsisting, and enforceable.  

(d)Non-Infringement. The conduct of the businesses of the Company has not
infringed, misappropriated, or otherwise violated, and is not infringing,
misappropriating, or otherwise violating, any Intellectual Property of any other
Person. To the Knowledge of the Company, no third party is infringing upon,
violating, or misappropriating any Company IP. 

(e)IP Legal Actions and Orders. There are no Legal Actions pending or, to the
Knowledge of the Company, threatened: (i) alleging any infringement,
misappropriation, or violation by the Company of the Intellectual Property of
any Person; or (ii) challenging the validity, enforceability, or ownership of
any Company-Owned IP or the Company’s rights with respect to any Company IP. The
Company is not subject to any outstanding Order that restricts or impairs the
use of any Company-Owned IP. 

(f)Company IT Systems. Since the Company’s formation, to the Company’s Knowledge
there have been no security breaches of, unauthorized access to or use of,
failures or unplanned outages in, or other adverse integrity or security events
affecting any Company IT Systems or the data or transactions stored or processed
thereon. 

Section 3.8  Compliance; Permits. 

(a)Compliance. The Company is and, since its formation, has been in material
compliance with, all Laws or Orders applicable to the Company or by which the
Company or any of its businesses or properties is bound. Since the Company’s
formation, no Governmental Entity has issued any notice or notification stating
that the Company is not in compliance with any Law. 

--------------------------------------------------------------------------------

25030699.1410 

--------------------------------------------------------------------------------



(b)Permits. The Company, to the extent necessary to operate its business as such
business is being operated as of the date hereof, holds all permits, licenses,
registrations, variances, clearances, consents, commissions, franchises,
exemptions, orders, authorizations, and approvals from Governmental Entities
(collectively, “Permits”). No suspension, cancellation, non-renewal, or adverse
modifications of any Permits of the Company is pending or, to the Knowledge of
the Company, threatened. The Company is and, since its formation, has been in
compliance with the terms of all Permits. To the Company’s Knowledge, the
consummation of the Merger will not require AQSP to obtain any additional
Permits in order for AQSP to carry on the business of the Company (as the
surviving entity) as currently conducted and be in compliance with all Laws.  

Section 3.9Litigation; Other Activities.  

(a)There is no Legal Action pending, or to the Knowledge of the Company,
threatened against the Company or any of its properties or assets or, to the
Knowledge of the Company, any officer or director of the Company in their
capacities as such other than any such Legal Action that: (a) does not involve
an amount in controversy in excess of $25,000; and (b) does not seek material
injunctive or other material non-monetary relief. None of the Company or any of
its properties or assets is subject to any order, writ, assessment, decision,
injunction, decree, ruling, or judgment (“Order”) of a Governmental Entity or
arbitrator, whether temporary, preliminary, or permanent. 

(b)The Company has properly accounted (in all material respects) for all cash
received by the Company and paid out by the Company in the operation of the
business. Neither the Company nor any of the Owners or the Company’s officers or
Managers, employees or agents have made or authorized any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of funds or received or
retained any funds in violation of any Law. 

Section 3.10Brokers’ and Finders’ Fees. The Company has not incurred, nor shall
it incur, directly or indirectly, any liability for investment banker,
brokerage, or finders’ fees or agents’ commissions, or any similar charges in
connection with this Agreement or any transaction contemplated by this
Agreement. 

Section 3.11Related Person Transactions. There are, and since January 1, 2018,
there have been, no Contracts, transactions, arrangements, or understandings
between the Company, on the one hand, and any Affiliate (including any director,
officer, or employee) thereof or any holder of 5% or more of the Company
Membership Interests other than those set forth on Section 3.11 of the Company
Disclosure Letter. 

Section 3.12Employee Matters. 

(a)Schedule. Section 3.12(a) of the Company Disclosure Letter contains a true
and complete list, as of the date hereof, of each employment agreement, bonus
agreement, pension plan, other plan, program, policy, agreement, collective
bargaining agreement, or other arrangement providing for compensation,
severance, deferred  

--------------------------------------------------------------------------------

25030699.1411 

--------------------------------------------------------------------------------



compensation, performance awards, stock or stock-based awards, fringe,
retirement, death, disability, medical, or wellness benefits, or other employee
benefits or remuneration of any kind, including each employment, termination,
severance, retention, change in control, or consulting or independent contractor
plan, program, arrangement, or agreement, in each case whether written or
unwritten or otherwise, funded or unfunded, insured or self-insured, including
each “employee benefit plan,” within the meaning of Section 3(3) of ERISA,
whether or not subject to ERISA, which is or has been sponsored, maintained,
contributed to, or required to be contributed to, by the Company for the benefit
of any current or former employee, independent contractor, consultant, or
director of the Company (each, a “Company Employee”), or with respect to which
the Company or any Company ERISA Affiliate has or may have any Liability
(collectively, the “Company Employee Plans”).

(b)Documents. The Company has made available to AQSP correct and complete copies
(or, if a plan or arrangement is not written, a written description) of all
Company Employee Plans and amendments thereto, and, to the extent applicable:
(i) all related trust agreements, funding arrangements, insurance contracts, and
service provider agreements now in effect or required in the future as a result
of the transactions contemplated by this Agreement or otherwise; (ii) the most
recent determination letter received regarding the tax-qualified status of each
Company Employee Plan; (iii) the most recent financial statements for each
Company Employee Plan; (iv) the Form 5500 Annual Returns/Reports and Schedules
for the most recent plan year for each Company Employee Plan; (v) the current
summary plan description for each Company Employee Plan; and (vi) all actuarial
valuation reports related to any Company Employee Plans. 

(c)Employee Plan Compliance. (i) Each Company Employee Plan (including any
multiemployer plans within the meaning of Section 3(37) of ERISA (each a
“Multiemployer Plan”)) has been established, administered, and maintained in all
material respects in accordance with its terms and in material compliance with
applicable Laws, including but not limited to ERISA and the Code; (ii) all the
Company Employee Plans that are intended to be qualified under Section 401(a) of
the Code are so qualified and have received timely determination letters from
the IRS and no such determination letter has been revoked nor, to the Knowledge
of the Company, has any such revocation been threatened, or with respect to a
prototype plan, can rely on an opinion letter from the IRS to the prototype plan
sponsor, to the effect that such qualified retirement plan and the related trust
are exempt from federal income taxes under Sections 401(a) and 501(a),
respectively, of the Code, and to the Knowledge of the Company no circumstance
exists that is likely to result in the loss of such qualified status under
Section 401(a) of the Code; (iii) the Company and its Subsidiaries, where
applicable, have timely made all contributions, benefits, premiums, and other
payments required by and due under the terms of each Company Employee Plan and
applicable Law and accounting principles, and all benefits accrued under any
unfunded Company Employee Plan have been paid, accrued, or otherwise adequately
reserved to the extent required by, and in accordance with GAAP; (iv) except to
the extent limited by applicable Law, each Company Employee Plan can be amended,
terminated, or otherwise discontinued after the Effective Time in accordance
with its terms, without material liability to AQSP or the Company (other than
ordinary administration Expenses and in respect of accrued benefits  

--------------------------------------------------------------------------------

25030699.1412 

--------------------------------------------------------------------------------



thereunder); (v) there are no investigations, audits, inquiries, enforcement
actions, or Legal Actions pending or, to the Knowledge of the Company,
threatened by the IRS, U.S. Department of Labor, Health and Human Services,
Equal Employment Opportunity Commission, or any similar Governmental Entity with
respect to any Company Employee Plan; (vi) there are no Legal Actions pending,
or, to the Knowledge of the Company, threatened with respect to any Company
Employee Plan (in each case, other than routine claims for benefits); and (vii)
to the Knowledge of the Company, neither the Company nor any of its Company
ERISA Affiliates has engaged in a transaction that could subject the Company or
any Company ERISA Affiliate to a tax or penalty imposed by either Section 4975
of the Code or Section 502(i) of ERISA.

(d)Plan Liabilities. Neither the Company nor any Company ERISA Affiliate has:
(i) incurred or reasonably expects to incur, either directly or indirectly, any
liability under Title I or Title IV of ERISA, or related provisions of the Code
or foreign Law relating to any Company Employee Plan and nothing has occurred
that constitute grounds under Title IV of ERISA to terminate, or appoint a
trustee to administer, any Company Employee Plan; (ii) except for payments of
premiums to the Pension Benefit Guaranty Corporation (“PBGC”) which have been
timely paid in full, not incurred any liability to the PBGC in connection with
any Company Employee Plan covering any active, retired, or former employees or
directors of the Company or any Company ERISA Affiliate, including, without
limitation, any liability under Sections 4069 or 4212(c) of ERISA or any penalty
imposed under Section 4071 of ERISA, or ceased operations at any facility, or
withdrawn from any such Company Employee Plan in a manner that could subject it
to liability under Sections 4062, 4063 or 4064 of ERISA; (iii) failed to satisfy
the health plan compliance requirements under the Affordable Care Act, including
related information reporting requirements; (iv) failed to comply with Section
601 et. seq. of ERISA and Section 4980B of the Code, regarding the health plan
continuation coverage requirements under COBRA; (v) failed to comply with the
privacy, security, and breach notification requirements under HIPAA; or (vi)
incurred any withdrawal liability (including any contingent or secondary
withdrawal liability) within the meaning of Sections 4201 or 4204 of ERISA to
any Multiemployer Plan and nothing has occurred that presents a material risk of
the occurrence of any withdrawal from or the partition, termination,
reorganization, or insolvency of any such Multiemployer Plan which could result
in any liability of the Company or any Company ERISA Affiliate to any such
Multiemployer Plan. No complete or partial termination of any Company Employee
Plan has occurred or is expected to occur. 

(e)Certain Company Employee Plans. With respect to each Company Employee Plan: 

(i)no such plan is a “multiemployer plan” within the meaning of Section 3(37) of
ERISA or a “multiple employer plan” within the meaning of Section 413(c) of the
Code and neither the Company nor any of its Company ERISA Affiliates has now or
at any time since the formation of the Company contributed to, sponsored,
maintained, or had any liability or obligation in respect of any such
Multiemployer Plan or multiple employer plan; 

--------------------------------------------------------------------------------

25030699.1413 

--------------------------------------------------------------------------------



(ii)no Legal Action has been initiated by the PBGC to terminate any such Company
Employee Plan or to appoint a trustee for any such Company Employee Plan; 

(iii)no Company Employee Plan is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 or 430 of the Code, and none of the assets
of the Company or any Company ERISA Affiliate is, or may reasonably be expected
to become, the subject of any lien arising under Section 303 of ERISA or
Sections 430 or 436 of the Code; and 

(iv)no “reportable event,” as defined in Section 4043 of ERISA, has occurred, or
is reasonably expected to occur, with respect to any such Company Employee
Plan. 

(f)No Post-Employment Obligations. No Company Employee Plan provides
post-termination or retiree health benefits to any person for any reason, except
as may be required by COBRA or other applicable Law, and neither the Company nor
any Company ERISA Affiliate has any Liability to provide post-termination or
retiree health benefits to any person or ever represented, promised, or
contracted to any Company Employee (either individually or to Company Employees
as a group) or any other person that such Company Employee(s) or other person
would be provided with post-termination or retiree health benefits, except to
the extent required by COBRA or other applicable Law. 

(g)Potential Governmental or Lawsuit Liability. Other than routine claims for
benefits: (i) there are no pending or, to the Knowledge of the Company,
threatened claims by or on behalf of any participant in any Company Employee
Plan, or otherwise involving any Company Employee Plan or the assets of any
Company Employee Plan; and (ii) no Company Employee Plan is presently or has
since formation of the Company, been the subject of an examination or audit by a
Governmental Entity or is the subject of an application or filing under, or is a
participant in, an amnesty, voluntary compliance, self-correction, or similar
program sponsored by any Governmental Entity. 

(h)Section 409A Compliance. Each Company Employee Plan that is subject to
Section 409A of the Code has been operated in compliance with such section and
all applicable regulatory guidance (including, without limitation, proposed
regulations, notices, rulings, and final regulations). 

(i)Health Plan Compliance. The Company complies in all material respects with
the applicable requirements under the Affordable Care Act, the Code, ERISA,
COBRA, HIPAA, and other federal requirements for employer-sponsored health
plans, and any corresponding requirements under state statutes, with respect to
each Company Employee Plan that is a group health plan within the meaning of
Section 733(a) of ERISA, Section 5000(b)(1) of the Code, or such state statute. 

(j)Effect of Transaction. Neither the execution or delivery of this Agreement,
the consummation of the Merger, nor any of the other transactions contemplated
by this  

--------------------------------------------------------------------------------

25030699.1414 

--------------------------------------------------------------------------------



Agreement shall (either alone or in combination with any other event): (i)
entitle any current or former director, employee, contractor, or consultant of
the Company to severance pay or any other payment; (ii) accelerate the timing of
payment, funding, or vesting, or increase the amount of compensation due to any
such individual; (iii) limit or restrict the right of the Company to merge,
amend, or terminate any Company Employee Plan; or (iv) increase the amount
payable or result in any other material obligation pursuant to any Company
Employee Plan. No amount that could be received (whether in cash or property or
the vesting of any property) as a result of the consummation of the transactions
contemplated by this Agreement by any employee, director, or other service
provider of the Company under any Company Employee Plan or otherwise would not
be deductible by reason of Section 280G of the Code nor would be subject to an
excise tax under Section 4999 of the Code.

(k)Employment Law Matters. The Company: (i) is in compliance with all applicable
Laws and agreements regarding hiring, employment, termination of employment,
plant closing and mass layoff, employment discrimination, harassment,
retaliation, and reasonable accommodation, leaves of absence, terms and
conditions of employment, wages and hours of work, employee classification,
employee health and safety, use of genetic information, leasing and supply of
temporary and contingent staff, engagement of independent contractors, including
proper classification of same, payroll taxes, and immigration with respect to
Company Employees, and contingent workers; and (ii) is in compliance with all
applicable Laws relating to the relations between it and any labor organization,
trade union, work council, or other body representing Company Employees. 

(l)Labor. The Company is not party to, or subject to, any collective bargaining
agreement or other agreement with any labor organization, work council, or trade
union with respect to any of its or their operations. There are no Legal
Actions, government investigations, or labor grievances pending, or, to the
Knowledge of the Company, threatened relating to any employment related matter
involving any Company Employee or applicant, including, but not limited to,
charges of unlawful discrimination, retaliation or harassment, failure to
provide reasonable accommodation, denial of a leave of absence, failure to
provide compensation or benefits, unfair labor practices, or other alleged
violations of Law. 

Section 3.13Real Property and Personal Property Matters. 

(a)Owned Real Estate. The Company does not own any Real Estate. The Company is
not a party to any agreement or option to purchase any real property or interest
therein. 

(b)Leased Real Estate. Section 3.13(b) of the Company Disclosure Letter contains
a true and complete list of all Leases (including all amendments, extensions,
renewals, guaranties, and other agreements with respect thereto) as of the date
hereof for each such Leased Real Estate (including the date and name of the
parties to such Lease document). The Company has delivered to AQSP a true and
complete copy of each such Lease. Except as set forth on Section 3.13(b) of the
Company Disclosure Letter, with  

--------------------------------------------------------------------------------

25030699.1415 

--------------------------------------------------------------------------------



respect to each of the Leases: (i) such Lease is legal, valid, binding,
enforceable, and in full force and effect; (ii) neither the Company, nor, to the
Knowledge of the Company, any other party to the Lease, is in breach or default
under such Lease, and no event has occurred or circumstance exists which, with
or without notice, lapse of time, or both, would constitute a breach or default
under such Lease; (iii) the Company’s possession and quiet enjoyment of the
Leased Real Estate under such Lease has not been disturbed, and to the Knowledge
of the Company, there are no disputes with respect to such Lease; and (iv) there
are no Liens on the estate created by such Lease other than Permitted Liens. The
Company has not assigned, pledged, mortgaged, hypothecated, or otherwise
transferred any Lease or any interest therein nor has the Company subleased,
licensed, or otherwise granted any Person  a right to use or occupy such Leased
Real Estate or any portion thereof.

(c)Real Estate Used in the Business. The Leased Real Estate identified in
Section 3.13(b) of the Company Disclosure Letter comprise all of the real
property used or intended to be used in, or otherwise related to, the business
of the Company. 

(d)Personal Property. The Company is in possession of and have good and
marketable title to the machinery, equipment, furniture, fixtures, and other
tangible personal property and assets owned, leased, or used by the Company free
and clear of all Liens other than Permitted Liens. All such machinery,
equipment, furniture, fixtures and tangible person property are in good working
condition and repair, ordinary wear and tear excepted. 

Section 3.14Environmental Matters. Except for such matters as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect: 

(a)The Company is, and has been, in compliance with all Environmental Laws,
which compliance includes the possession, maintenance of, compliance with, or
application for, all Permits required under applicable Environmental Laws for
the operation of the business of the Company as currently conducted. 

(b)The Company has not disposed of, released, or discharged any Hazardous
Substances on, at, under, in, or from any real property currently or, to the
Knowledge of the Company, formerly owned, leased, or operated by it or at any
other location that is: (i) currently subject to any investigation, remediation,
or monitoring; or (ii) reasonably likely to result in liability to the Company,
in either case of (i) or (ii) under any applicable Environmental Laws. 

(c)The Company has not: (i) produced, processed, manufactured, generated,
transported, treated, handled, used, or stored any Hazardous Substances, except
in compliance with Environmental Laws, at any Leased Real Estate; or (ii)
exposed any employee or any third party to any Hazardous Substances under
circumstances reasonably expected to give rise to any material Liability or
obligation under any Environmental Law. 

--------------------------------------------------------------------------------

25030699.1416 

--------------------------------------------------------------------------------



(d)The Company has not received written notice of and there is no Legal Action
pending, or to the Knowledge of the Company, threatened against the Company,
alleging any Liability or responsibility under or non-compliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment, or any other remediation or
compliance under any Environmental Law. The Company is not subject to any Order,
settlement agreement, or other written agreement by or with any Governmental
Entity or third party imposing any material Liability or obligation with respect
to any of the foregoing. 

(e)The Company has not expressly assumed or retained any Liabilities under any
applicable Environmental Laws of any other Person, including in any acquisition
or divestiture of any property or business. 

Section 3.15Material Contracts. 

(a)Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean the following to which the Company is a party or any of the
respective assets are bound (excluding any Leases): 

(i)any employment or consulting Contract (in each case with respect to which the
Company has continuing obligations as of the date hereof) with any current or
former (A) officer of the Company, (B) Company Manager, or (C) Company
Employee; 

(ii)any Contract providing for indemnification or any guaranty by the Company,
other than any Contract providing for indemnification of customers or other
Persons pursuant to Contracts entered into in the ordinary course of business; 

(iii)any Contract that purports to limit the right of the Company (A) to engage
in any line of business, (B) compete with any Person or solicit any client or
customer, or (C) operate in any geographical location; 

(iv)any Contract relating to the disposition or acquisition, directly or
indirectly (by merger, sale of stock, sale of assets, or otherwise), by the
Company after the date of this Agreement of assets or capital stock or other
equity interests of any Person, outside the ordinary course of business; 

(v)any Contract that grants any right of first refusal, right of first offer, or
similar right with respect to any assets, rights, or properties of the Company; 

(vi)any Contract that contains any provision that requires the purchase of all
or a portion of the Company’s requirements for a given product or service from a
given third party; 

(vii)any Contract that obligates the Company to conduct business on an exclusive
or preferential basis or that contains a “most favored nation” or similar  

--------------------------------------------------------------------------------

25030699.1417 

--------------------------------------------------------------------------------



covenant with any third party or upon consummation of the Merger shall obligate
AQSP or any of its Subsidiaries to conduct business on an exclusive or
preferential basis or that contains a “most favored nation” or similar covenant
with any third party;

(viii)any partnership, joint venture, limited liability company agreement, or
similar Contract relating to the formation, creation, operation, management, or
control of any joint venture, partnership, or limited liability company; 

(ix)any mortgages, indentures, guarantees, loans, or credit agreements, security
agreements, or other Contracts, in each case relating to indebtedness for
borrowed money, whether as borrower or lender, other than accounts receivables
and payables; 

(x)any employee collective bargaining agreement or other Contract with any labor
union; 

(xi)any Company IP Agreement, other than licenses for shrinkwrap, clickwrap, or
other similar commercially available off-the-shelf software that has not been
modified or customized by a third party for the Company; 

(xii)any other Contract under which the Company is obligated to make payment or
incur costs in excess of $25,000 in any year and which is not otherwise
described in clauses (i)–(xii) above; or 

(xiii)any Contract which is not otherwise described in clauses (i)-(xiii) above
that is material to the Company. 

(b)Schedule of Material Contracts; Documents. Section 3.15(b) of the Company
Disclosure Letter sets forth a true and complete list as of the date hereof of
all Company Material Contracts. The Company has made available to AQSP correct
and complete copies of all Company Material Contracts, including any amendments
thereto. 

(c)No Breach. (i) All the Company Material Contracts are legal, valid, and
binding on the Company, enforceable against it in accordance with its terms, and
is in full force and effect; (ii) neither the Company nor, to the Knowledge of
the Company, any third party has violated any provision of, or failed to perform
any obligation required under the provisions of, any Company Material Contract;
and (iii) neither the Company nor, to the Knowledge of the Company, any third
party is in breach, or has received written notice of breach, of any Company
Material Contract. 

Section 3.16Insurance. All insurance policies of the Company are in full force
and effect and provide insurance in such amounts and against such risks as the
Company reasonably has determined to be prudent, taking into account the
industries in which the Company operates, and as is sufficient to comply with
applicable Law. The Company is not in breach or default, and the Company has not
taken any action or failed to take any action which, with notice or the lapse of
time, would constitute such a breach or default, or permit termination or
modification of, any  

--------------------------------------------------------------------------------

25030699.1418 

--------------------------------------------------------------------------------



of such insurance policies. To the Knowledge of the Company: (i) no insurer of
any such policy has been declared insolvent or placed in receivership,
conservatorship, or liquidation; and (ii) no notice of cancellation or
termination, other than pursuant to the expiration of a term in accordance with
the terms thereof, has been received with respect to any such policy.

Section 3.17Information Supplied. None of the information supplied or to be
supplied by or on behalf of the Company for inclusion or incorporation by
reference in the Schedule 14C information statement to be filed with the SEC and
sent to the AQSP stockholders in connection with the AQSP Stockholder Approval
Matters (including any amendments or supplements thereto, the “Information
Statement”) shall contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
Notwithstanding the foregoing, no representation or warranty is made by the
Company with respect to statements made or incorporated by reference therein
based on information that was not supplied by or on behalf of the Company. 

Section 3.18Outside CBD Business. As of the date hereof and as of the Closing,
no Owner has any interest in any brand, product, Person or business engaged in
the manufacturing, sale, distribution or transport of CBD-infused products other
than through the Company (with any interests such businesses being referred to
herein as an “Outside CBD Business Interests”). For the avoidance of doubt,
Outside CBD Business Interests shall not include an Owner owning, solely as an
investment, securities of any Person traded over the counter or on any national
securities exchange if such Owner is not a controlling Person of, or a member of
a group which controls, such Person and does not, directly or indirectly, own 3%
or more of any class of securities of such Person. 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF AQSP

Except: (a) as disclosed in the AQSP SEC Documents and that is reasonably
apparent on the face of such disclosure to be applicable to the representation
and warranty set forth herein (other than any disclosures contained or
referenced therein under the captions “Risk Factors,” “Forward-Looking
Statements,” “Quantitative and Qualitative Disclosures About Market Risk,” and
any other disclosures contained or referenced therein of information, factors,
or risks that are predictive, cautionary, or forward-looking in nature); or (b)
as set forth in the correspondingly numbered Section of the AQSP Disclosure
Letter that relates to such Section or in another Section of the AQSP Disclosure
Letter to the extent that it is reasonably apparent on the face of such
disclosure that such disclosure is applicable to such Section; AQSP hereby
represents and warrants to the Company and each Company Owner as follows:

Section 4.1Organization; Standing and Power; Charter Documents; Subsidiaries. 

(a)Organization; Standing and Power. Each of AQSP and its Subsidiaries is a
corporation, limited liability company, or other legal entity duly organized,
validly existing, and in good standing (to the extent that the concept of “good
standing” is applicable in the case of any jurisdiction outside the United
States) under the Laws of its  

--------------------------------------------------------------------------------

25030699.1419 

--------------------------------------------------------------------------------



jurisdiction of organization, and has the requisite corporate, limited liability
company, or other organizational, as applicable, power and authority to own,
lease, and operate its assets and to carry on its business as now conducted.
Each of AQSP and its Subsidiaries is duly qualified or licensed to do business
as a foreign corporation, limited liability company, or other legal entity and
is in good standing (to the extent that the concept of “good standing” is
applicable in the case of any jurisdiction outside the United States) in each
jurisdiction where the character of the assets and properties owned, leased, or
operated by it or the nature of its business makes such qualification or license
necessary.

(b)Charter Documents. The copies of the articles of incorporation and by-laws of
AQSP as most recently filed with the AQSP SEC Documents are true, correct, and
complete copies of such documents as in effect as of the date of this Agreement.
AQSP is not in violation of any of the provisions of its Charter Documents. 

(c)Subsidiaries. All of the outstanding shares of capital stock of, or other
equity or voting interests in, each Subsidiary of AQSP have been validly issued
and are owned by AQSP, directly or indirectly, free of pre-emptive rights, are
fully paid and non-assessable, and are free and clear of all Liens, including
any restriction on the right to vote, sell, or otherwise dispose of such capital
stock or other equity or voting interests, except for any Liens: (i) imposed by
applicable securities Laws; or (ii) arising pursuant to the Charter Documents of
any non-wholly-owned Subsidiary of AQSP. Except for the capital stock of, or
other equity or voting interests in, its Subsidiaries, AQSP does not own,
directly or indirectly, any capital stock of, or other equity or voting
interests in, any Person. 

Section 4.2Capital Structure.  

(a)Capital Stock. Section 4.2 of the AQSP Disclosure Letter completely and
accurately sets forth the capital structure of the Company as of the date of
this Agreement (including but not limited to, as of the date hereof: (i) the
number of shares of AQSP Common Stock authorized, issued and outstanding; and
(ii) the number of shares of AQSP Preferred Stock authorized, issued and
outstanding, (iii) the number of shares of AQSP Common Stock reserved for
issuance pursuant to outstanding AQSP Equity Awards). 

(i)Other than as set forth on Section 4.2 of the AQSP Disclosure Letter, as of
the date hereof, there are no outstanding (A) securities of AQSP or any of its
Subsidiaries convertible into or exchangeable for AQSP Voting Debt or shares of
capital stock of AQSP, (B) options, warrants, or other agreements or commitments
to acquire from AQSP or any of its Subsidiaries, or obligations of AQSP or any
of its Subsidiaries to issue, any AQSP Voting Debt or shares of capital stock of
(or securities convertible into or exchangeable for shares of capital stock of)
AQSP, or (C) restricted shares, restricted stock units, stock appreciation
rights, performance shares, profit participation rights, contingent value
rights, “phantom” stock, or similar securities or rights that are derivative of,
or provide economic benefits based, directly or indirectly, on the value or
price of, any shares of capital stock of AQSP, in each case that have been
issued by AQSP  

--------------------------------------------------------------------------------

25030699.1420 

--------------------------------------------------------------------------------



or its Subsidiaries (the items in clauses (A), (B), and (C), together with the
capital stock of AQSP, being referred to collectively as “AQSP Securities”). All
outstanding shares of AQSP Common Stock, all outstanding AQSP Equity Awards, and
all outstanding shares of capital stock, voting securities, or other ownership
interests in any Subsidiary of AQSP, have been issued or granted, as applicable,
in compliance in all material respects with all applicable securities Laws.

(ii)Other than as set forth on Section 4.2 of the AQSP Disclosure Letter, as of
the date hereof, there are no outstanding Contracts requiring AQSP or any of its
Subsidiaries to repurchase, redeem, or otherwise acquire any AQSP Securities or
AQSP Subsidiary Securities. Neither AQSP nor any of its Subsidiaries is a party
to any voting agreement with respect to any AQSP Securities or AQSP Subsidiary
Securities. 

(b)Voting Debt. No bonds, debentures, notes, or other indebtedness issued by
AQSP or any of its Subsidiaries: (i) having the right to vote on any matters on
which stockholders or equityholders of AQSP or any of its Subsidiaries may vote
(or which is convertible into, or exchangeable for, securities having such
right); or (ii) the value of which is directly based upon or derived from the
capital stock, voting securities, or other ownership interests of AQSP or any of
its Subsidiaries, are issued or outstanding (collectively, “AQSP Voting Debt”). 

(c)AQSP Subsidiary Securities. As of the date hereof, there are no outstanding:
(i) securities of AQSP or any of its Subsidiaries convertible into or
exchangeable for AQSP Voting Debt, capital stock, voting securities, or other
ownership interests in any Subsidiary of AQSP; (ii) options, warrants, or other
agreements or commitments to acquire from AQSP or any of its Subsidiaries, or
obligations of AQSP or any of its Subsidiaries to issue, any AQSP Voting Debt,
capital stock, voting securities, or other ownership interests in (or securities
convertible into or exchangeable for capital stock, voting securities, or other
ownership interests in) any Subsidiary of AQSP; or (iii) restricted shares,
restricted stock units, stock appreciation rights, performance shares, profit
participation rights, contingent value rights, “phantom” stock, or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock or voting
securities of, or other ownership interests in, any Subsidiary of AQSP, in each
case that have been issued by a Subsidiary of AQSP (the items in clauses (i),
(ii), and (iii), together with the capital stock, voting securities, or other
ownership interests of such Subsidiaries, being referred to collectively as
“AQSP Subsidiary Securities”). 

Section 4.3Authority; Non-Contravention; Governmental Consents; Board Approval. 

(a)Authority. AQSP has all requisite corporate power and authority to enter into
and to perform its obligations under this Agreement and, subject to, in the case
of the consummation of the Merger the need to obtain the affirmative vote or
consent of a majority of the outstanding shares of the AQSP Common Stock to the
AQSP Stockholder Approval Matters (the “Requisite AQSP Vote”), to consummate the
transactions  

--------------------------------------------------------------------------------

25030699.1421 

--------------------------------------------------------------------------------



contemplated by this Agreement. The execution and delivery of this Agreement by
AQSP, and the consummation by AQSP of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action and no
other corporate proceedings on the part of AQSP are necessary to authorize the
execution and delivery of this Agreement or to consummate the Merger, the AQSP
Stock Issuance, and the other transactions contemplated by this Agreement,
subject only, in the case of consummation of the Merger the need to obtain the
Requisite AQSP Vote. This Agreement has been duly executed and delivered by AQSP
and, assuming due execution and delivery by the Company, constitutes the legal,
valid, and binding obligation of AQSP, enforceable against AQSP in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, and other similar Laws affecting creditors’ rights
generally and by general principles of equity.

(b)Non-Contravention. The execution, delivery, and performance of this Agreement
by AQSP and the consummation by AQSP of the transactions contemplated by this
Agreement, do not and shall not: (i) contravene or conflict with, or result in
any violation or breach of, AQSP’s Charter Documents; (ii) assuming that all of
the Consents contemplated by Section 4.3(c) have been obtained or made, and in
the case of the consummation of the Merger, obtaining the Requisite AQSP Vote,
conflict with or violate any Law applicable to AQSP or any of its properties or
assets; (iii) result in any breach of or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
AQSP’s or any of its Subsidiaries’ loss of any benefit or the imposition of any
additional payment or other liability under, or alter the rights or obligations
of any third party under, or give to any third party any rights of termination,
amendment, acceleration, or cancellation, or require any Consent under, any
Contract to which AQSP or any of its Subsidiaries is a party or otherwise bound
as of the date hereof; or (iv) result in the creation of a Lien (other than
Permitted Liens) on any of the properties or assets of AQSP or any of its
Subsidiaries. 

(c)Governmental Consents. No Consent of any Governmental Entity is required to
be obtained or made by AQSP in connection with the execution, delivery, and
performance by AQSP of this Agreement or the consummation by AQSP of the Merger,
the AQSP Stock Issuance, and the other transactions contemplated hereby, except
for: (i) the filing of the NV Articles of Merger with the Secretary of State of
the State of Nevada and the IL Articles of Merger with the Secretary of State of
the State of Illinois; (ii) the filing with the Securities and Exchange
Commission (the “SEC”) of such reports under the Exchange Act as may be required
in connection with this Agreement, the Merger, the AQSP Stock Issuance, and the
other transactions contemplated by this Agreement; (iii) such Consents as may be
required under applicable state securities or “blue sky” Laws and the securities
Laws of any foreign country or the rules and regulations of the OTC; and (iv)
the Other Governmental Approvals. 

(d)Board Approval. The AQSP Board by resolutions duly adopted by a majority vote
at a meeting of the directors of AQSP duly called and held and, not subsequently
rescinded or modified in any way, has (A) determined that this Agreement and the
transactions contemplated hereby, including the Merger, and the AQSP Stock
Issuance, upon the terms and subject to the conditions set forth herein, are
fair to, and in  

--------------------------------------------------------------------------------

25030699.1422 

--------------------------------------------------------------------------------



the best interests of, AQSP and the AQSP’s stockholders, (B) approved and
declared advisable this Agreement, including the execution, delivery, and
performance thereof, and the consummation of the transactions contemplated by
this Agreement, including the Merger and the AQSP Stock Issuance, upon the terms
and subject to the conditions set forth herein, (C) directed that the AQSP
Stockholder Approval Matters be submitted to a vote of, or written consent by,
AQSP’s stockholders, and (D) resolved to recommend that AQSP’s stockholders vote
in favor of approval of the AQSP Stockholder Approval Matters.

Section 4.4SEC Filings; Financial Statements; Undisclosed Liabilities. 

(a)SEC Filings. AQSP has filed with or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, schedules, forms, statements,
and other documents (including exhibits and all other information incorporated
by reference) required to be filed or furnished by it with the SEC since January
1, 2016 (the “AQSP SEC Documents”). True, correct, and complete copies of all
the AQSP SEC Documents are publicly available in the Electronic Data Gathering,
Analysis, and Retrieval database of the SEC. As of their respective filing dates
or, if amended or superseded by a subsequent filing prior to the date hereof, as
of the date of the last such amendment or superseding filing (and, in the case
of registration statements and proxy statements, on the dates of effectiveness
and the dates of the relevant meetings, respectively), each of the AQSP SEC
Documents complied as to form in all material respects with the applicable
requirements of the Securities Act, and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such AQSP SEC Documents. None of
the AQSP SEC Documents, including any financial statements, schedules, or
exhibits included or incorporated by reference therein at the time they were
filed (or, if amended or superseded by a subsequent filing prior to the date
hereof, as of the date of the last such amendment or superseding filing),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that AQSP makes no representation hereunder as to the
accuracy and completeness of its risk factors and other disclosures regarding
the manufacturing, sale, distribution or transport of CBD-infused products. To
the Knowledge of AQSP, none of the AQSP SEC Documents is the subject of ongoing
SEC review or outstanding SEC investigation and there are no outstanding or
unresolved comments received from the SEC with respect to any of the AQSP SEC
Documents. None of AQSP’s Subsidiaries is required to file or furnish any forms,
reports, or other documents with the SEC. 

(b)Financial Statements. Each of the consolidated financial statements
(including, in each case, any notes and schedules thereto) contained in or
incorporated by reference into the AQSP SEC Documents: (i) complied as to form
in all material respects with the published rules and regulations of the SEC
with respect thereto as of their respective dates; (ii) was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto and, in the case of
unaudited interim financial statements, as may be permitted by the SEC for
Quarterly Reports on Form 10-Q); and (iii) fairly presented in all material
respects the consolidated financial position and the results of operations,
changes in  

--------------------------------------------------------------------------------

25030699.1423 

--------------------------------------------------------------------------------



stockholders’ equity, and cash flows of AQSP and its consolidated Subsidiaries
as of the respective dates of and for the periods referred to in such financial
statements, subject, in the case of unaudited interim financial statements, to
normal and year-end audit adjustments as permitted by GAAP and the applicable
rules and regulations of the SEC (but only if the effect of such adjustments
would not, individually or in the aggregate, be material).

(c)Undisclosed Liabilities. The audited balance sheet of AQSP dated as of
December 31, 2018 contained in the AQSP SEC Documents filed prior to the date
hereof is hereinafter referred to as the “AQSP Balance Sheet.” Neither AQSP nor
any of its Subsidiaries has any Liabilities other than Liabilities that: (i) are
reflected or reserved against in the AQSP Balance Sheet (including in the notes
thereto); (ii) were incurred since the date of the AQSP Balance Sheet in the
ordinary course of business consistent with past practice; or (iii) are incurred
in connection with the transactions contemplated by this Agreement. 

Section 4.5Absence of Certain Changes or Events. Since the date of the AQSP
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, there
has not been or occurred any AQSP Material Adverse Effect or any event,
condition, change, or effect that could reasonably be expected to have,
individually or in the aggregate, an AQSP Material Adverse Effect. 

Section 4.6Compliance; Permits. 

(a)AQSP and each of its Subsidiaries are and, since November 10, 2018, have been
in compliance with, all Laws or Orders applicable to AQSP or any of its
Subsidiaries or by which AQSP or any of its Subsidiaries or any of their
respective businesses or properties is bound. Since November 10, 2018, no
Governmental Entity has issued any notice or notification stating that AQSP or
any of its Subsidiaries is not in compliance with any Law. 

(b)Permits. AQSP and its Subsidiaries hold, to the extent necessary to operate
their respective businesses as such businesses are being operated as of the date
hereof, all Permits. No suspension, cancellation, non-renewal, or adverse
modifications of any Permits of AQSP or any of its Subsidiaries is pending or,
to the Knowledge of AQSP, threatened.  

Section 4.7Litigation. There is no Legal Action pending, or to the Knowledge of
AQSP, threatened against AQSP or any of its Subsidiaries or any of their
respective properties or assets or, to the Knowledge of AQSP, any officer or
director of AQSP or any of its Subsidiaries in their capacities as such other
than any such Legal Action that: (a) does not involve an amount that would
reasonably be expected to have, individually or in the aggregate, an AQSP
Material Adverse Effect; and (b) does not seek material injunctive or other
material non-monetary relief. None of AQSP or any of its Subsidiaries or any of
their respective properties or assets is subject to any Order of a Governmental
Entity or arbitrator, whether temporary, preliminary, or permanent, which would
reasonably be expected to have, individually or in the aggregate, an AQSP
Material Adverse Effect. Except as set forth on Section 4.7 of the AQSP
Disclosure  

--------------------------------------------------------------------------------

25030699.1424 

--------------------------------------------------------------------------------



Letter, to the Knowledge of AQSP, there are no SEC inquiries or investigations,
other governmental inquiries or investigations, or internal investigations
pending or, to the Knowledge of AQSP, threatened, in each case regarding any
accounting practices of AQSP or any of its Subsidiaries or any malfeasance by
any officer or director of AQSP.

Section 4.8Brokers. Except as set forth on Section 4.8 of the AQSP Disclosure
Letter, neither AQSP nor any of its Affiliates has incurred, nor shall it incur,
directly or indirectly, any liability for investment banker, brokerage, or
finders’ fees or agents’ commissions, or any similar charges in connection with
this Agreement or any transaction contemplated hereby for which the Company
would be liable in connection with the Merger. 

Section 4.9Information Supplied. None of the information supplied or to be
supplied by or on behalf of AQSP for inclusion or incorporation by reference in
the Information Statement shall contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Information Statement shall comply as to form in all material
respects with the requirements of the Exchange Act. Notwithstanding the
foregoing, no representation or warranty is made by AQSP with respect to
statements made or incorporated by reference therein based on information that
was not supplied by or on behalf of AQSP. 

Section 4.10Ownership of Company Membership Interests. Neither AQSP nor any of
its Affiliates “owns” any Company Membership Interests.  

Section 4.11Intended Tax Treatment. Neither AQSP nor any of its Subsidiaries has
taken or agreed to take any action, and to the Knowledge of AQSP there exists no
fact or circumstance, that is reasonably likely to prevent or impede the Merger,
taken together, from qualifying as a “reorganization” within the meaning of
Section 368(a) of the Code. 

Section 4.12Financial Capability. AQSP has or will have prior to the Effective
Time, sufficient funds to pay the aggregate Cash Consideration contemplated by
this Agreement and to perform the other obligations of AQSP contemplated by this
Agreement. 

ARTICLE V

COVENANTS

Section 5.1Conduct of Business of the Company. During the period from the date
of this Agreement until the Effective Time, the Company shall, except as
expressly contemplated by this Agreement, as required by applicable Law, or with
the prior written consent of AQSP (which consent shall not be unreasonably
withheld, conditioned, or delayed), to conduct its business in the ordinary
course of business consistent with past practice. To the extent consistent
therewith, the Company shall use its reasonable best efforts to preserve
substantially intact its business organization, to keep available the services
of its current officers and employees, to preserve its present relationships
with customers, suppliers, distributors, licensors, licensees, and other Persons
having business relationships with it. Without limiting the generality of the
foregoing, between the date of this Agreement and the Effective Time, except as
otherwise expressly contemplated by this Agreement, as set forth in Section 5.1
of the Company Disclosure  

--------------------------------------------------------------------------------

25030699.1425 

--------------------------------------------------------------------------------



Letter, or as required by applicable Law, the Company shall not, without the
prior written consent of AQSP (which consent shall not be unreasonably withheld,
conditioned, or delayed):

(a)amend or propose to amend its Charter Documents; 

(b)(i) split, combine, or reclassify any Company Membership Interests, (ii)
repurchase, redeem, or otherwise acquire, or offer to repurchase, redeem, or
otherwise acquire, any Company Membership Interests, or (iii) declare, set
aside, or pay any dividend or distribution (whether in cash, stock, property, or
otherwise) in respect of, or enter into any Contract with respect to the voting
of, any shares of its capital stock, other than the Estimated Tax Distributions
(for avoidance of doubt, the Company shall be permitted to make the Estimated
Tax Distributions to the Company Owners prior to the Merger in accordance with
Section 5.11); 

(c)issue, sell, pledge, dispose of, or encumber any Company Membership Interests
or in any other manner alter the ownership of the Company Membership Interests
set forth in Section 3.2(a) of the Company Disclosure Letter; 

(d)except as required by applicable Law or by any Company Employee Plan or
Contract in effect as of the date of this Agreement (i) increase the
compensation payable or that could become payable by the Company to managers,
directors, officers, or employees, other than increases in compensation made to
non-officer employees in the ordinary course of business consistent with past
practice, (ii) promote any officers or employees, except in connection with the
Company’s annual or quarterly compensation review cycle or as the result of the
termination or resignation of any officer or employee, or (iii) establish,
adopt, enter into, amend, terminate, exercise any discretion under, or take any
action to accelerate rights under any Company Employee Plans or any plan,
agreement, program, policy, trust, fund, or other arrangement that would be a
Company Employee Plan if it were in existence as of the date of this Agreement,
or make any contribution to any Company Employee Plan, other than contributions
required by Law, the terms of such Company Employee Plans as in effect on the
date hereof, or that are made in the ordinary course of business consistent with
past practice; 

(e)acquire, by merger, consolidation, acquisition of stock or assets, or
otherwise, any business or Person or division thereof or make any loans,
advances, or capital contributions to or investments in any Person outside the
ordinary course of business; 

(f)(i) transfer, license, sell, lease, or otherwise dispose of (whether by way
of merger, consolidation, sale of stock or assets, or otherwise) or pledge,
encumber, or otherwise subject to any Lien (other than a Permitted Lien), any
assets; provided, however, that the foregoing shall not prohibit the Company
from transferring, selling, leasing, or disposing of obsolete equipment or
assets being replaced, or granting of non-exclusive licenses under the Company
IP, in each case in the ordinary course of business consistent with past
practice, or (ii) adopt or effect a plan of complete or partial liquidation,
dissolution, restructuring, recapitalization, or other reorganization; 

--------------------------------------------------------------------------------

25030699.1426 

--------------------------------------------------------------------------------



(g)repurchase, prepay, or incur any indebtedness for borrowed money or guarantee
any such indebtedness of another Person, issue or sell any debt securities or
options, warrants, calls, or other rights to acquire any debt securities of the
Company, guarantee any debt securities of another Person, enter into any “keep
well” or other Contract to maintain any financial statement condition of any
other Person or enter into any arrangement having the economic effect of any of
the foregoing, other than in connection with the financing of ordinary course
trade payables consistent with past practice; 

(h)enter into or amend or modify in any material respect, or consent to the
termination of (other than at its stated expiry date), any Company Material
Contract or any Lease with respect to material Leased Real Estate or any other
Contract or Lease that, if in effect as of the date hereof would constitute a
Company Material Contract or Lease with respect to material Leased Real Estate
hereunder; 

(i)institute, settle, or compromise any Legal Action involving the payment of
monetary damages by the Company or any of its Subsidiaries of any amount
exceeding $25,000 in the aggregate, other than (i) any Legal Action brought
against AQSP arising out of a breach or alleged breach of this Agreement by
AQSP, and (ii) the settlement of claims, liabilities, or obligations reserved
against on the Interim Balance Sheet; provided, however, that the Company shall
not settle or agree to settle any Legal Action which settlement involves a
conduct remedy or injunctive or similar relief or has a restrictive impact on
the Company’s business; 

(j)make any material change in any method of financial accounting principles or
practices, in each case except for any such change required by a change in GAAP
or applicable Law; 

(k)(i) settle or compromise any material Tax claim, audit, or assessment for an
amount materially in excess of the amount reserved or accrued on the Interim
Balance Sheet, (ii) make or change any material Tax election, change any annual
Tax accounting period, or adopt or change any method of Tax accounting, (iii)
amend any material Tax Returns or file claims for material Tax refunds, (iv)
enter into any material closing agreement, surrender in writing any right to
claim a material Tax refund, offset or other reduction in Tax liability or
consent to any extension or waiver of the limitation period applicable to any
material Tax claim or assessment relating to the Company, or (v) file an
election to be classified as a partnership for U.S. federal income tax
purposes; 

(l)enter into any agreement, agreement in principle, letter of intent,
memorandum of understanding, or similar Contract with respect to any joint
venture, strategic partnership, or alliance; 

(m)take any action to exempt any Person from, or make any acquisition of
securities of the Company by any Person not subject to, any state takeover
statute or similar statute or regulation that applies to Company, except for
AQSP or any of its Subsidiaries or Affiliates, or the transactions contemplated
by this Agreement; 

--------------------------------------------------------------------------------

25030699.1427 

--------------------------------------------------------------------------------



(n)abandon, allow to lapse, sell, assign, transfer, grant any security interest
in or otherwise encumber or dispose of any material Company IP, or grant any
right or license to any material Company IP other than pursuant to non-exclusive
licenses entered into in the ordinary course of business consistent with past
practice; 

(o)terminate or modify in any material respect, or fail to exercise renewal
rights with respect to, any insurance policy; 

(p)enter into any discussions, negotiations, letters of intent, mergers,
reorganizations, stock sales, asset sales (other than asset sales in the
ordinary course of business), loan agreements, financing agreements or
arrangements of any type, other capital raises, or other contracts or
arrangements outside of the ordinary course of business that is intended or that
would reasonably be expected to, individually or in the aggregate, prevent,
materially delay, or materially impede the consummation of the Merger, or the
other transactions contemplated by this Agreement; or 

(q)agree or commit to do any of the foregoing. 

Section 5.2Conduct of the Business of AQSP. During the period from the date of
this Agreement until the Effective Time, AQSP shall not, nor shall it permit any
of its Subsidiaries to, without the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned, or delayed): 

(a)amend its Charter Documents in a manner that would adversely affect the
Company or the holders of Company Membership Interests relative to the other
holders of AQSP Common Stock; 

(b)(i) split, combine, or reclassify any AQSP Securities or AQSP Subsidiary
Securities in a manner that would adversely affect the Company or the holders of
the Company Membership Interests relative to the other holders of AQSP Common
Stock, (ii) repurchase, redeem, or otherwise acquire, or offer to repurchase,
redeem, or otherwise acquire, any AQSP Securities or AQSP Subsidiary Securities,
or (iii) declare, set aside, or pay any dividend or distribution (whether in
cash, stock, property, or otherwise) in respect of, or enter into any Contract
with respect to the voting of, any shares of its capital stock (other than
dividends from its direct or indirect wholly-owned Subsidiaries, dividends paid
to holders of AQSP Preferred Stock, and ordinary quarterly dividends, consistent
with past practice with respect to timing of declaration and payment); 

(c)adopt or effect a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization, or other reorganization; 

(d)take any action that is intended or that would reasonably be expected to,
individually or in the aggregate, prevent, impede, or materially delay the
consummation of the Merger, or the other transactions contemplated by this
Agreement, provided that this clause shall not be deemed or construed to prevent
AQSP from raising capital or making acquisitions approved by Erik S. Lundgren;  

--------------------------------------------------------------------------------

25030699.1428 

--------------------------------------------------------------------------------



(e)issue any AQSP Securities other than as set forth on Section 5.2(e) of the
AQSP Disclosure Letter or as may hereafter be approved by Erik S. Lundgren; or 

(f)agree or commit to do any of the foregoing. 

Section 5.3Access to Information; Confidentiality. 

(a)Access to Information. From the date of this Agreement until the earlier to
occur of the Effective Time or the termination of this Agreement in accordance
with the terms set forth in Article VII, the Company shall afford to AQSP and
AQSP’s Representatives reasonable access, at reasonable times and in a manner as
shall not unreasonably interfere with the business or operations of the Company
thereof, to the officers, employees, accountants, agents, properties, offices,
and other facilities and to all books, records, contracts, and other assets of
the Company, and the Company shall furnish promptly to AQSP such other
information concerning the business and properties of the Company as AQSP may
reasonably request from time to time. The Company shall not be required to
provide access to or disclose information where such access or disclosure would
jeopardize the protection of attorney-client privilege or contravene any Law (it
being agreed that the parties shall use their reasonable best efforts to cause
such information to be provided in a manner that would not result in such
jeopardy or contravention). No investigation shall affect the Company’s
representations, warranties, covenants, or agreements contained herein, or limit
or otherwise affect the remedies available to AQSP pursuant to this Agreement. 

(b)Confidentiality. AQSP and the Company shall comply with, and shall cause
their respective directors, officers, employees, investment bankers, attorneys,
accountants, consultants, or other agents or advisors (with respect to any
Person, the foregoing Persons are referred to herein as such Person’s
“Representatives”) to comply with, all of their respective obligations under the
Non-Disclosure Agreement, dated October 18, 2018, between AQSP and the Company
(the “Confidentiality Agreement”), which shall survive the termination of this
Agreement in accordance with the terms set forth therein. 

Section 5.4AQSP Stockholders Consent. As soon as reasonably practicable
following the date of this Agreement, AQSP shall prepare a written consent in
accordance with applicable Law and AQSP’s Charter Documents covering all AQSP
Stockholder Approval Matters (the “AQSP Stockholders Consent”). AQSP shall use
its best efforts to obtain the signatures from AQSP stockholders representing
the Requisite AQSP Vote necessary to cause such AQSP Stockholders Consent to be
properly approved by the AQSP stockholders in accordance with applicable Law and
AQSP’s Charter Documents. AQSP shall promptly notify the Company upon obtaining
signatures representing the Requisite AQSP Vote. Each Jacobs Owner agrees to
execute promptly the AQSP Stockholders Consent and thereby vote to approve the
AQSP Stockholder Approval Matters. 

Section 5.5Preparation of Information Statement. As soon as reasonably
practicable following approval of AQSP Stockholders Consent in accordance with
applicable Law and AQSP’s Charter Documents, AQSP shall prepare and file with
the SEC a preliminary  

--------------------------------------------------------------------------------

25030699.1429 

--------------------------------------------------------------------------------



Information Statement. AQSP shall use its reasonable best efforts to ensure that
the Information Statement complies in all material respects with the applicable
provisions of the Securities Act and Exchange Act. AQSP shall promptly provide
the Company and its counsel with any comments or other communications, whether
written or oral, that AQSP or its counsel may receive from the SEC or its staff
with respect to the preliminary Information Statement promptly after the receipt
of such comments and AQSP shall give reasonable and good faith consideration to
any comments made by the Company or its counsel. AQSP shall use commercially
reasonable efforts to respond to any such comments in an expeditious matter (and
the Company and the Company Owners shall provide timely, reasonable cooperation
to AQSP in respect of any such comments). As soon as practicable following the
resolution of any such comments from the SEC, or in the event AQSP has not
received any communications from the SEC regarding preliminary Information
Statement within ten (10) Business Days of the filing thereof (or has been
notified by the SEC that the SEC will not comment on the preliminary Information
Statement), then AQSP shall promptly file a definitive Information Statement
with the SEC and shall cause the Information Statement to be disseminated to
AQSP’s stockholders in accordance with the Exchange Act as promptly as
practicable thereafter (with the first day on which the definitive Information
Statement is mailed to an AQSP stockholder being the “Mailing Date”). AQSP shall
also take any other action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under the
Securities Act, the Exchange Act, any applicable foreign or state securities or
“blue sky” Laws, and the rules and regulations thereunder in connection with the
issuance of AQSP Common Stock in the Merger, and the Company shall furnish to
AQSP all information concerning the Company as may be reasonably requested in
connection with any such actions.

Section 5.6Notices of Certain Events; Stockholder Litigation; No Effect on
Disclosure Letter. 

(a)The Company shall notify AQSP, and AQSP shall notify the Company, promptly
of: (i) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement; (ii) any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement; and (iii) any event, change, or effect between the date of this
Agreement and the Effective Time which causes or is reasonably likely to cause
the failure of the conditions set forth in Section 6.2(a), Section 6.2(b), or
Section 6.2(c) of this Agreement (in the case of the Company) or Section 6.3(a),
Section 6.3(b), or Section 6.3(c) of this Agreement (in the case of AQSP), to be
satisfied. 

(b)The Company shall promptly advise AQSP in writing after becoming aware of any
Legal Action commenced, or to the Company’s Knowledge threatened, after the date
hereof against the Company or any of its managers or owners (on their own behalf
or on behalf of the Company) relating to this Agreement or the transactions
contemplated hereby (including the Merger) and shall keep AQSP reasonably
informed regarding any such Legal Action. The Company shall give AQSP the
opportunity to consult with the Company regarding the defense or settlement of
any such litigation and shall consider AQSP’s views with respect to such
litigation and shall not settle any such  

--------------------------------------------------------------------------------

25030699.1430 

--------------------------------------------------------------------------------



litigation without the prior written consent of AQSP (which consent shall not be
unreasonably withheld, delayed, or conditioned).

(c)In no event shall: (i) the delivery of any notice by a party pursuant to this
Section 5.6 limit or otherwise affect the respective rights, obligations,
representations, warranties, covenants, or agreements of the parties or the
conditions to the obligations of the parties under this Agreement; (ii)
disclosure by the Company be deemed to amend or supplement the Company
Disclosure Letter or constitute an exception to the Company’s representations or
warranties; or (iii) disclosure by AQSP be deemed to amend or supplement the
AQSP Disclosure Letter or constitute an exception to AQSP’s representations or
warranties. This Section 5.6 shall not constitute a covenant or agreement for
purposes of Section 6.2(b) or Section 6.3(b). 

Section 5.7Employees; Benefit Plans. 

(a)During the period commencing at the Effective Time and ending on the date
which is twelve months from the Effective Time (or if earlier, the date of the
employee’s termination of employment with AQSP and its Subsidiaries), and to the
extent consistent with the terms of the governing plan documents, AQSP shall
provide the employees of the Company who remain employed immediately after the
Effective Time (collectively, the “Company Continuing Employees”) with annual
base salary or wage level, annual target bonus opportunities (excluding
equity-based compensation), and employee benefits (excluding any retiree health
or defined benefit retirement benefits) that are, in the aggregate, no less
favorable than the annual base salary or wage level, annual target bonus
opportunities (excluding equity-based compensation), and employee benefits
(excluding any retiree health or defined benefit retirement benefits) provided
by the Company on the date of this Agreement, provided, that this Section shall
be superseded, in regard to all Company Continuing Employees, by the terms and
conditions of any employment agreement between any of the Company Continuing
Employees and AQSP. 

(b)With respect to any “employee benefit plan” as defined in Section 3(3) of
ERISA maintained by AQSP or any of its Subsidiaries, excluding any retiree
health plans or programs maintained by AQSP or any of its Subsidiaries, any
defined benefit retirement plans or programs maintained by AQSP or any of its
Subsidiaries, and any equity compensation arrangements maintained by AQSP or any
of its Subsidiaries (collectively, “AQSP Benefit Plans”) in which any Company
Continuing Employees shall participate effective as of the Effective Time, and
subject to the terms of the governing plan documents, AQSP shall credit all
service of the Company Continuing Employees with the Company as if such service
were with AQSP, for purposes of eligibility to participate (but not for purposes
of vesting or benefit accrual, except for vacation, if applicable) for full or
partial years of service in any AQSP Benefit Plan in which such Company
Continuing Employees may be eligible to participate after the Effective Time;
provided, however, that such service shall not be credited to the extent that:
(i) such crediting would result in a duplication of benefits; or (ii) such
service was not credited under the corresponding Company Employee Plan. 

--------------------------------------------------------------------------------

25030699.1431 

--------------------------------------------------------------------------------



(c)This Section 5.7 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 5.7, express
or implied, shall confer upon any Company Employee, any beneficiary, or any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Section 5.7. Nothing contained herein, express or implied: (i) shall be
construed to establish, amend, or modify any benefit plan, program, agreement,
or arrangement; (ii) shall alter or limit the ability of the AQSP or any of its
Affiliates to amend, modify, or terminate any benefit plan, program, agreement,
or arrangement at any time assumed, established, sponsored, or maintained by it;
or (iii) shall prevent AQSP or any of its Affiliates from terminating the
employment of any Company Continuing Employee following the Effective Time. The
parties hereto acknowledge and agree that the terms set forth in this Section
5.7 shall not create any right in any Company Employee or any other Person to
any continued employment with AQSP or any of its Subsidiaries or compensation or
benefits of any nature or kind whatsoever, or otherwise alters any existing
at-will employment relationship between any Company Employee and AQSP. 

(d)With respect to matters described in this Section 5.7, the Company shall not
send any written notices or other written communication materials to Company
Employees without the prior written consent of AQSP. 

Section 5.8Directors’ and Officers’ Exculpation and Indemnification. 

(a)Other than with respect to violations of this Agreement, AQSP agrees that all
rights to indemnification, advancement of Expenses, and exculpation by the
Company now existing in favor of each Person who is now, or has been at any time
prior to the date hereof or who becomes prior to the Effective Time an officer
or director of the Company (each an “Indemnifiable Company Party”) as provided
in the Charter Documents of the Company, in each case as in effect on the date
of this Agreement, or pursuant to any other Contracts in effect on the date
hereof and disclosed in Section 5.8 of the Company Disclosure Letter, shall be
assumed by AQSP and shall remain in full force and effect in accordance with
their terms. For a period of six years from the Effective Time, AQSP shall
maintain in effect the exculpation, indemnification, and advancement of Expenses
equivalent to the provisions of the Charter Documents of the Company as in
effect immediately prior to the Effective Time with respect to acts or omissions
by any Indemnifiable Company Party occurring prior to the Effective Time, and
shall not amend, repeal, or otherwise modify any such provisions in any manner
that would adversely affect the rights thereunder of any Indemnifiable Company
Party, provided that all rights to indemnification in respect of any claim made
for indemnification within such period shall continue until the disposition of
such action or resolution of such claim. 

(b)The obligations of AQSP under this Section 5.8 shall survive the consummation
of the Merger and shall not be terminated or modified in such a manner as to
adversely affect any Indemnifiable Company Party to whom this Section 5.8
applies without the consent of such affected Indemnifiable Company Party (it
being expressly agreed that the Indemnified Parties to whom this Section 5.8
applies shall be third party beneficiaries of this Section 5.8, each of whom may
enforce the provisions of this Section 5.8). 

--------------------------------------------------------------------------------

25030699.1432 

--------------------------------------------------------------------------------



(c)In the event AQSP: (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger; or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of AQSP shall assume
all of the obligations set forth in this Section 5.8. The agreements and
covenants contained herein shall not be deemed to be exclusive of any other
rights to which any Indemnifiable Company Party is entitled, whether pursuant to
Law, Contract, or otherwise. Nothing in this Agreement is intended to, shall be
construed to, or shall release, waive, or impair any rights to directors’ and
officers’ insurance claims under any policy that is or has been in existence
with respect to the Company or its officers, directors, and employees, it being
understood and agreed that the indemnification provided for in this Section 5.8
is not prior to, or in substitution for, any such claims under any such
policies. 

Section 5.9Commercially Reasonable Efforts. 

(a)Upon the terms and subject to the conditions set forth in this Agreement
(including those contained in this Section 5.9), each of the parties hereto
shall, and shall cause its Subsidiaries to, use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper, or advisable to consummate and make effective, and to satisfy
all conditions to, in the most commercially reasonable manner practicable, the
transactions contemplated by this Agreement, including: (i) the obtaining of all
necessary Permits, waivers, and actions or nonactions from Governmental Entities
and the making of all necessary registrations and filings (including filings
with Governmental Entities) and the taking of all steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Governmental Entities; (ii) the obtaining of all necessary consents or waivers
from third parties; and (iii) the execution and delivery of any additional
instruments necessary to consummate the Merger and to fully carry out the
purposes of this Agreement. The Company and AQSP shall, subject to applicable
Law, promptly: (A) cooperate and coordinate with the other in the taking of the
actions contemplated by clauses (i), (ii), and (iii) immediately above; and (B)
supply the other with any information that may be reasonably required in order
to effectuate the taking of such actions. Each party hereto shall promptly
inform the other party or parties hereto, as the case may be, of any
communication from any Governmental Entity regarding any of the transactions
contemplated by this Agreement. If the Company, on the one hand, or AQSP, on the
other hand, receives a request for additional information or documentary
material from any Governmental Entity with respect to the transactions
contemplated by this Agreement, then it shall use reasonable best efforts to
make, or cause to be made, as soon as reasonably practicable and after
consultation with the other party, an appropriate response in compliance with
such request, and, if permitted by applicable Law and by any applicable
Governmental Entity, provide the other party’s counsel with advance notice and
the opportunity to attend and participate in any meeting with any Governmental
Entity in respect of any filing made thereto in connection with the transactions
contemplated by this Agreement.  

--------------------------------------------------------------------------------

25030699.1433 

--------------------------------------------------------------------------------



(b)In the event that any administrative or judicial action or proceeding is
instituted (or threatened to be instituted) by a Governmental Entity or private
party challenging the Merger or any other transaction contemplated by this
Agreement, or any other agreement contemplated hereby, the Company shall
cooperate in all respects with AQSP and shall use its reasonable best efforts to
contest and resist any such action or proceeding and to have vacated, lifted,
reversed, or overturned any Order, whether temporary, preliminary, or permanent,
that is in effect and that prohibits, prevents, or restricts consummation of the
transactions contemplated by this Agreement. Notwithstanding anything in this
Agreement to the contrary, none of AQSP or its Affiliates shall be required to
defend, contest, or resist any action or proceeding, whether judicial or
administrative, or to take any action to have vacated, lifted, reversed, or
overturned any Order, in connection with the transactions contemplated by this
Agreement. 

(c)Notwithstanding anything to the contrary set forth in this Agreement, none of
AQSP or any of its Subsidiaries shall be required to, and the Company may not,
without the prior written consent of AQSP, become subject to, consent to, or
offer or agree to, or otherwise take any action with respect to, any
requirement, condition, limitation, understanding, agreement, or order to: (i)
sell, license, assign, transfer, divest, hold separate, or otherwise dispose of
any assets, business, or portion of business of the Company, AQSP, or any of
their respective Subsidiaries; (ii) conduct, restrict, operate, invest, or
otherwise change the assets, business, or portion of business of the Company,
AQSP, or any of their respective Subsidiaries in any manner; or (iii) impose any
restriction, requirement, or limitation on the operation of the business or
portion of the business of the Company, AQSP, or any of their respective
Subsidiaries; provided, however, that if requested by AQSP, the Company shall
become subject to, consent to, or offer or agree to, or otherwise take any
action with respect to, any such requirement, condition, limitation,
understanding, agreement, or order so long as such requirement, condition,
limitation, understanding, agreement, or order is only binding on the Company in
the event the Closing occurs. 

Section 5.10Public Announcements. The initial press release with respect to this
Agreement and the transactions contemplated hereby shall be a release mutually
agreed to by the Company and AQSP substantially in the form set forth on Section
5.10 of the AQSP Disclosure Letter. Thereafter, each of the Company and AQSP
agrees that no public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior written
consent of the Company and AQSP (which consent shall not be unreasonably
withheld, conditioned, or delayed), except as may be required by applicable Law
or the rules or regulations of any applicable United States securities exchange
or other Governmental Entity to which the relevant party is subject or submits,
in which case the party required to make the release or announcement shall use
its reasonable best efforts to allow the other party reasonable time to comment
on such release or announcement in advance of such issuance. Notwithstanding the
foregoing, the restrictions set forth in this Section 5.10 shall not apply to
any release or announcement made or proposed to be made in connection with any
disclosures made in compliance with Section 5.5. 

--------------------------------------------------------------------------------

25030699.1434 

--------------------------------------------------------------------------------



Section 5.11Certain Tax Matters. None of the Company or AQSP shall take or fail
to take any action which action (or failure to act) would reasonably be expected
to prevent or impede the Merger from qualifying as a “reorganization” within the
meaning of Section 368(a) of the Code.  The parties acknowledge that the Company
has elected to be taxable as a corporation subject to subchapter S of title 1 of
the Code (an “S corporation”), and in accordance therewith, the income of the
Company has been allocated to the Company Owners for federal income tax
purposes.  As a result of the Merger and pursuant to Treasury Regulations
Section 1.1362-3, the Company shall terminate for federal income tax purposes
and shall have a short taxable year commencing on January 1, 2019, and ending on
the day before the Closing Date.  In recognition of the tax obligations of the
Company Owners with respect to the income of the Company for such short taxable
year, the Company shall be permitted to make the Estimated Tax Distributions to
the Company Owners prior to the Merger. 

Section 5.12Employment Agreements. In connection with the Closing, AQSP shall
execute and deliver, and Erik S. Lundgren shall execute and deliver, an
employment agreement between AQSP and Erik S. Lundgren, in the form of the
Employment Agreement set forth on Exhibit A, attached hereto, using the “Title”
and “Base Salary” set forth for Erik S. Lundgren on Exhibit A-1, attached hereto
(the “EL Employment Agreement”). AQSP shall offer employment to, and shall agree
to execute and deliver employment agreements of, the individuals other than Erik
S. Lundgren set forth on Exhibit A-1, attached hereto, each in the form of the
Employment Agreement set forth on Exhibit A, attached hereto, using the “Title”
and “Base Salary” for each such individual as set forth for such individual on
Exhibit A-1, attached hereto (each, a “Key Person Employment Agreement”). 

Section 5.13Stockholders Agreement. Each Jacobs Owner and each Company Owner
shall execute and deliver a stockholders agreement, substantially in the form of
the Stockholders Agreement set forth on Exhibit B, attached hereto. 

Section 5.14Closing Date Capital Structure. On the day prior to the Closing
Date, AQSP shall deliver to the Company a true, accurate and complete update to
Section 4.2(a) along with any revisions made since the date hereof to AQSP’s
Charter Documents (the “Closing Capital Structure Schedule”). 

Section 5.15AQSP/Company Loan; Company Audit.  

(a)On August 8, 2019, AQSP loaned to the Company $300,000 in immediately
available funds (the "AQSP/Company Loan") to be used by the Company exclusively
for growth capital and not to be used to repay any related party debt of the
Company nor to pay any increased salaries or bonuses to any Company employee set
forth on Exhibit A-1.  In the event the transactions contemplated hereby shall
close, then, at the Closing the AQSP/Company Loan shall no longer be outstanding
(as the Company shall be merged with and into AQSP). In the event this Agreement
is terminated prior to the Closing, then the Company shall repay the
AQSP/Company Loan in six equal monthly installments of principal together with
interest thereon, with interest accruing an 6% per annum from the date of the
AQSP/Company Loan, with the first monthly installment due and payable on the
first day of the calendar month following the month in  

--------------------------------------------------------------------------------

25030699.1435 

--------------------------------------------------------------------------------



which the termination of this Agreement occurs and the AQSP Company Loan is
evidenced by a promissory note in the form of Exhibit D.

(b)Concurrent with the execution hereof, AQSP shall reimburse the Company for
all out-of-pocket costs expended by the Company with respect to the Company
Audit and shall agree with Fruci & Associates to be primarily responsible for
any future costs related to such Company Audit. 

Section 5.16Name and Ticker Change. As soon as practicable following the
Closing, the Surviving Entity shall take all steps necessary to effect the AQSP
Name Change and the AQSP Ticker Change, subject to all necessary approvals. 

Section 5.17Related Party Debt Reimbursement Amount. At least two (2) Business
Days prior to the Closing Date, the Company shall deliver to AQSP a schedule
setting forth the Related Party Debt Reimbursement Amount, which shall be
binding absent manifest error. Concurrent with delivery of the Cash
Consideration, AQSP shall pay the Related Party Debt Reimbursement Amount to the
account or accounts set forth in the aforementioned schedule. 

Section 5.18Escrow Agreement. At the Closing, each Company Owner, AQSP and the
Escrow Agent shall have entered into an Escrow Agreement reasonably acceptable
to AQSP and the Company Owners Representative (the “Escrow Agreement”). 

Section 5.19Estoppel Letters. At the Closing, the Company shall have caused
Chris Weiland, Chris Nauert, and each of Gary S. Lundgren and Gayle Lundgren as
trustees of the Katie M. Lundgren 2008 Trust and as trustees of the Erik S.
Lundgren 2008 Trust to deliver to AQSP an estoppel letter confirming that such
Person does not have any ownership interest in the Company or in any Company
Intellectual Property, in a form reasonably acceptable to AQSP (each, an
“Estoppel Letter”). 

Section 5.20Recipes. At the Closing, Erik S. Lundgren shall deliver to AQSP a
file containing all product recipes used in the Company business (or proposed to
be used in the Company business). 

Section 5.21Purchase Option. Each Owner hereby grants to AQSP an exclusive,
perpetual, non-expiring option to purchase all or any portion of such Owner’s
Outside CBD Business Interests for $1.00.  

Section 5.22Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Entity shall be authorized to execute and
deliver, in the name and on behalf of the Company, any deeds, bills of sale,
assignments, or assurances and to take and do, in the name and on behalf of the
Company, any other actions and things to vest, perfect, or confirm of record or
otherwise in the Surviving Entity any and all right, title, and interest in, to
and under any of the rights, properties, or assets of the Company acquired or to
be acquired by the Surviving Entity as a result of, or in connection with, the
Merger. 

--------------------------------------------------------------------------------

25030699.1436 

--------------------------------------------------------------------------------



ARTICLE VI

CONDITIONS

Section 6.1Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger is
subject to the satisfaction or waiver (where permissible pursuant to applicable
Law) on or prior to the Closing Date of each of the following conditions: 

(a)AQSP Stockholder Approval. The AQSP Stockholder Approval Matters shall have
been approved by the Requisite AQSP Vote. 

(b)Waiting Period. At least twenty (20) days shall have passed since the Mailing
Date. 

(c)No Injunctions, Restraints, or Illegality. No Governmental Entity having
jurisdiction over any party hereto shall have enacted, issued, promulgated,
enforced, or entered any Laws or Orders, whether temporary, preliminary, or
permanent, that make illegal, enjoin, or otherwise prohibit consummation of the
Merger, the AQSP Stock Issuance, or the other transactions contemplated by this
Agreement. 

(d)Governmental Consents. All consents, approvals and other authorizations of
any Governmental Entity set forth in Section 6.1 of the Company Disclosure
Letter and Section 6.1 of the AQSP Disclosure Letter and required to consummate
the Merger, the AQSP Stock Issuance, and the other transactions contemplated by
this Agreement (other than the filing of the NV Articles of Merger and the IL
Articles of Merger) shall have been obtained, free of any condition that would
reasonably be expected to have a Company Material Adverse Effect or AQSP
Material Adverse Effect. All filings required under the Securities Act or the
Exchange Act necessary to consummate the Merger shall have been made. 

(e)Tax Opinion. The Company shall have received a written opinion from Taft
Stettinius & Hollister LLP, dated as of the Closing Date to the effect that, on
the basis of certain facts, representations, and assumptions set forth or
referred to in such opinion, the Merger will qualify as a “reorganization”
within the meaning of Section 368(a) of the Code. In rendering the opinion
described in this Section 6.2(e), such counsel shall be entitled to receive and
rely upon customary representation letters from AQSP and the Company. 

Section 6.2Conditions to Obligations of AQSP. The obligations of AQSP to effect
the Merger are also subject to the satisfaction or waiver (where permissible
pursuant to applicable Law) by AQSP on or prior to the Effective Time of the
following conditions: 

(a)Representations and Warranties. (i) The representations and warranties of the
Company set forth in Article III of this Agreement shall be true and correct in
all material respects when made and on and as of the Closing Date, as if made on
and as of such date (except those representations and warranties that address
matters only as of a particular date, which shall be true and correct in all
respects as of that date). 

--------------------------------------------------------------------------------

25030699.1437 

--------------------------------------------------------------------------------



(b)Performance of Covenants. The Company and each Company Owner shall have
performed in all material respects all obligations, and complied in all material
respects with the agreements and covenants, in this Agreement required to be
performed by or complied with by it at or prior to the Closing Date, including
but not limited to, delivery of the following documents: 

(i)Erik S. Lundgren executing and delivering to AQSP the EL Employment
Agreement; 

(ii)Each Company Owner executing and delivering the Stockholders Agreement; 

(iii)Each Company Owner executing and delivering the Escrow Agreement; 

(iv)Each of Chris Weiland and Chris Nauert individually and Gary S. Lundgren and
Gayle Lundgren as trustees of the Katie M. Lundgren 2008 Trust and as trustees
of the Erik S. Lundgren 2008 Trust executing and delivering the Estoppel
Letters;  

(v)Each Company Owner executing and delivering to AQSP a registration rights
agreement, substantially in the form of the Registration Rights Agreement set
forth on Exhibit C, attached hereto; and 

(vi)Erik S. Lundgren delivering to AQSP a file containing all product recipes
used in the Company business. 

(c)Company Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Company Material Adverse Effect or any event, change, or
effect that would, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect. 

(d)Officers Certificate. AQSP shall have received a certificate, signed by the
chief executive officer or chief financial officer of the Company, certifying as
to the matters set forth in Section 6.2(a), Section 6.2(b), and Section 6.2(c). 

(e)Audit. The Company Audit has been completed on or before August 31, 2019 and
AQSP is satisfied with the results of the Company Audit.  

Section 6.3Conditions to Obligation of the Company. The obligation of the
Company to effect the Merger is also subject to the satisfaction or waiver by
the Company on or prior to the Effective Time of the following conditions: 

(a)Representations and Warranties. The representations and warranties of AQSP
shall be true and correct in all material respects when made and on and as of
the Closing Date, as if made on and as of such date (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all material respects as of that
date). 

--------------------------------------------------------------------------------

25030699.1438 

--------------------------------------------------------------------------------



(b)Performance of Covenants. AQSP and each Jacobs Owner shall have performed in
all material respects all obligations, and complied in all material respects
with the agreements and covenants, of this Agreement required to be performed by
or complied with by it at or prior to the Closing Date including but not limited
to, delivery of the following documents: 

(i)AQSP executing and delivering to Erik S. Lundgren the EL Employment
Agreement; 

(ii)AQSP executing and delivering a Key Person Employment Agreement to the
extent each applicable individual has executed and delivered to AQSP such Key
Person Employment Agreement; 

(iii)AQSP executing and delivering the Escrow Agreement; 

(iv)Each Jacobs Owner executing and delivering the Stockholders Agreement; and 

(v)AQSP executing and delivering the Registration Rights Agreement. 

(c)AQSP Material Adverse Effect. Since the date of this Agreement, there shall
not have been any AQSP Material Adverse Effect or any event, change, or effect
that would, individually or in the aggregate, reasonably be expected to have an
AQSP Material Adverse Effect. 

(d)Officers Certificate. The Company shall have received a certificate, signed
by an officer of AQSP, certifying as to the matters set forth in Section 6.3(a),
Section 6.3(b), and Section 6.3(c). 

(e)Release of the Lundgren Guaranty. The Lundgren Guaranty shall have been
released to the Company’s reasonable satisfaction; provided, however, if the
Lundgren Guaranty has not then been released, this condition may be satisfied by
AQSP depositing into a segregated account an amount equal to the remaining
sublease payments due under the Life Safety Sublease (and providing reasonable
evidence of the same to the Company). 

ARTICLE VII

INDEMNIFICATION

Section 7.1Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than
Fundamental Representations and Warranties) shall survive the Closing and shall
remain in full force and effect until the date that is twelve (12) months from
the Closing Date.  Fundamental Representations and Warranties shall survive the
Closing and shall remain in full force and effect indefinitely, other than the
representations and warranties set forth in Section 3.6 which shall remain in
full force and effect until 30 days following the expiration of the applicable
statute of  

--------------------------------------------------------------------------------

25030699.1439 

--------------------------------------------------------------------------------



limitations. None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing for the period contemplated by its terms
or if no such term of survival is contemplated, shall survive indefinitely until
performed.  Notwithstanding the foregoing, any claims asserted in good faith
with reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of such survival period and such claims shall survive until
finally resolved.

Section 7.2Indemnification by Company Owners. Subject to the other conditions
set forth in this Article VII, the Company Owners shall, jointly and severally,
indemnify AQSP against, and shall hold AQSP harmless from and against, any and
all Expenses incurred or sustained by, or imposed upon, Buyer based upon,
arising out of, with respect to or by reason of: 

(a)any inaccuracy in or breach of any of the representations or warranties of
the Company or the Company Owners contained in this Agreement (other than a
breach of Section 3.18) ; or 

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company or any Company Owner pursuant to this Agreement. 

Section 7.3Indemnification by AQSP. Subject to the other conditions set forth in
this Article VII, AQSP shall indemnify the Company Owners, and shall hold the
Company Owners harmless from and against, any and all Expenses incurred or
sustained by, or imposed upon, the Company Owners based upon, arising out of,
with respect to or by reason of: 

(a)any inaccuracy in or breach of any of the representations or warranties of
AQSP contained in this Agreement;  

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by AQSP or any Jacobs Owner pursuant to this Agreement; or 

(c)the Lundgren Guaranty. 

Section 7.4Certain Limitations. The party making a claim under this Article VII
is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article VII is referred to as the “Indemnifying
Party”. All determinations by and notices from the Company Owners, whether as
Indemnified Party or Indemnifying Party, shall be made by the Company Owners
Representative. For the avoidance of doubt, the Company and the Company Owners
shall be treated as a single Indemnified Party or Indemnifying Party, as
applicable. The indemnification provided for in Section 7.2 and Section 7.3
shall be subject to the following limitations: 

(a)The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 7.2(a) or Section 7.3(a), as the case may be,
until the aggregate amount of all Expense in respect of indemnification
thereunder exceeds  

--------------------------------------------------------------------------------

25030699.1440 

--------------------------------------------------------------------------------



$30,000 (the “Deductible”), in which event the Indemnifying Party shall be
liable for all Expenses in excess of the Deductible.

(b)The aggregate amount of all Expenses for which an Indemnifying Party shall be
liable pursuant to Section 7.2(a) or Section 7.3(a), as the case may be (other
than for breaches of Fundamental Representations and Warranties), shall not
exceed ten percent (10%) of the Cash Consideration and ten percent (10%) of the
Stock Consideration (the “Indemnification Cap“); provided that in no event shall
the aggregate amount of all Expenses for which an Indemnifying Party shall be
liable hereunder exceed the total Cash Consideration. 

(c)Payments by an Indemnifying Party pursuant to Section 7.2 or Section 7.3 in
respect of any Expense shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or other similar agreements for any Expenses
prior to seeking indemnification under this Agreement. 

(d)Payments by an Indemnifying Party pursuant to Section 7.2 or Section 7.3 in
respect of any Expense shall be reduced by an amount equal to any Tax benefit
realized or reasonably expected to be realized as a result of such Expense by
the Indemnified Party. 

(e)In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple. 

(f)Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Expense upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Expense. 

(g)Any indemnification payments from the Company Owners in the form of AQSP
Common Stock (whether as Escrowed Shares or otherwise) shall be treated as
having a value based on the Deemed Value of the Stock Consideration. 

(h)Notwithstanding anything else contained herein, neither AQSP or the Jacobs
Owners, on the one hand, or the Company or the Company Owners, on the other
hand, shall be deemed to be in default of, or have any liability under this
Agreement (or the transactions contemplated hereby), as a result of the
manufacture, sale or distribution of CBD or CBD-Infused products by the Company
or AQSP or in regard to any  

--------------------------------------------------------------------------------

25030699.1441 

--------------------------------------------------------------------------------



representations or warranties of any nature relating directly or indirectly to
the legality or illegality of CBD or CBD-Infused products.

(i)AQSP acknowledges and agrees, that notwithstanding anything else contained
herein, the option set forth in this Section 5.21 shall be AQSP’s sole and
exclusive remedy with respect to a breach of any representation and warranty
contained in Section 3.18. 

Section 7.5Indemnification Procedures. 

(a)Third Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any action, suit, claim or other legal proceeding made or
brought by any Person who is not a party to this Agreement or an Affiliate of a
party to this Agreement (a “Third-Party Claim”) against such Indemnified Party
with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third-Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Expense that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of, any Third-Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third-Party Claim, subject to
Section 7.5(b), the Indemnifying Party shall have the right to take such action
as it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third-Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense of any Third-Party Claim with counsel
selected by the Indemnified Party, subject to the Indemnifying Party’s right to
control the defense thereof. If the Indemnifying Party elects not to compromise
or defend such Third-Party Claim or fails to notify promptly the Indemnified
Party in writing of its election to defend as provided in this Agreement, the
Indemnified Party may, subject to Section 7.5(b) pay, compromise and defend such
Third-Party Claim and seek indemnification for any and all Expenses based upon,
arising from or relating to such Third-Party Claim. AQSP and the Company Owners
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third-Party Claim, including making available records
relating to such Third-Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third-Party Claim. 

(b)Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party  

--------------------------------------------------------------------------------

25030699.1442 

--------------------------------------------------------------------------------



Claim without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed), except as provided
in this Section 7.5(b). If a firm offer is made to settle a Third-Party Claim
without leading to liability or the creation of a financial or other obligation
on the part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third-Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such
Third-Party Claim and in such event, the maximum liability of the Indemnifying
Party as to such Third-Party Claim shall not exceed the amount of such
settlement offer. If the Indemnified Party fails to consent to such firm offer
and also fails to assume defense of such Third-Party Claim, the Indemnifying
Party may settle the Third-Party Claim upon the terms set forth in such firm
offer to settle such Third-Party Claim. If the Indemnified Party has assumed the
defense pursuant to Section 7.5(a), the Indemnified Party shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

(c)Direct Claims. Any claim by an Indemnified Party on account of an Expense
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Expense that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim. During such
30-day period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim, and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance as
the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such 30-day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement. 

(d)Manner of Payment. Any amounts owing from a Company Owner pursuant to this
Article VII shall be made as follows: (i) first, an amount of Escrowed Cash and
Escrowed Shares, pro rata in the Cash/Share Ratio, with aggregate Deemed Value
equal to the lesser of (A) the aggregate amount owing or (B) the aggregate
Deemed Value of any remaining Escrowed Cash and Escrowed Shares, and (ii)
thereafter, directly by the Company Owners to AQSP (payable in cash and shares
of AQSP Common Stock, pro rata in the Cash/Share Ratio. 

--------------------------------------------------------------------------------

25030699.1443 

--------------------------------------------------------------------------------



(e)When is Payment Due. Any cash indemnification payment to be made pursuant to
this Article VII shall be effected by wire transfer of immediately available
funds to the applicable account designated by AQSP or Company Owners
Representative, as applicable. Any indemnification payment satisfied by transfer
of by AQSP Common Stock shall be effected by delivery of an assignment separate
from certificate assigning such AQSP Common Stock to AQSP (or its designee). All
such indemnification obligations shall be made within five (5) Business Days
after the indemnified Expenses have been determined by (i) a final,
non-appealable order or judgment of a court of competent jurisdiction or (ii) a
written, executed agreement between AQSP and the Company Owners Representative. 

(f)Release of Escrowed Shares and Escrowed Cash. On the twelve (12) month
anniversary of the Closing Date (except if not a Business Day, then the next
Business Day) (the “Release Date”), any portion of the Escrowed Cash remaining
as of the Release Date shall be released to the Company Owners based on their
Pro Rata Shares and in accordance with the instructions of the Company Owners
Representative, and all Escrowed Shares shall be delivered to the applicable
Company Owners; provided that the Escrow Agent shall continue to hold Escrowed
Cash and Escrowed Shares, pro rata in the Cash/Share Ratio, with a Deemed Value
equal to the lesser of (i) the Deemed Value of the aggregate remaining Escrowed
Cash and Escrowed Shares and (ii) the sum of: (A) the aggregate amount claimed
by an AQSP Indemnified Party pursuant to claims made in accordance with this
Article VII and not fully resolved prior to such date, plus (B) the aggregate
outstanding payments pending to an AQSP Indemnified Party pursuant to Section
7.5(c).  At any time following the Release Date, to the extent the Deemed Value
of the Escrowed Cash and Escrowed Shares exceeds the aggregate amount claimed by
the AQSP Indemnified Parties pursuant to claims made prior to the Release Date
and not fully resolved prior to the time of determination, such excess shall be
promptly released to each Company Owner as set forth with the previous sentence,
pro rata in the Cash/Share Ratio. 

ARTICLE VIII

TERMINATION, AMENDMENT, AND WAIVER

Section 8.1Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Effective Time (whether before or after the receipt of the
Requisite AQSP Vote) by the mutual written consent of AQSP and the Company. 

Section 8.2Termination by Either AQSP or the Company. This Agreement may be
terminated by either AQSP or the Company at any time prior to the Effective Time
(whether before or after the receipt of the Requisite AQSP Vote): 

(a)if the Merger shall not have been consummated on or prior to 5:00 p.m.,
Central Time, on the End Date; or 

(b)if any Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced, or entered any Law or Order making illegal,
permanently  

--------------------------------------------------------------------------------

25030699.1444 

--------------------------------------------------------------------------------



enjoining, or otherwise permanently prohibiting the consummation of the Merger,
the AQSP Stock Issuance, or the other transactions contemplated by this
Agreement, and such Law or Order shall have become final and nonappealable;
provided, however, that the right to terminate this Agreement pursuant to this
Section 8.2(b) shall not be available to any party whose breach of any
representation, warranty, covenant, or agreement set forth in this Agreement has
been the cause of, or resulted in, the issuance, promulgation, enforcement, or
entry of any such Law or Order.

Section 8.3Termination by AQSP. This Agreement may be terminated by AQSP at any
time prior to the Effective Time if there shall have been a breach of any
representation, warranty, covenant, or agreement on the part of the Company or
any Company Owner set forth in this Agreement such that the conditions to the
Closing of the Merger set forth in Section 6.2(a) or Section 6.2(b), as
applicable, would not be satisfied and, in either such case, such breach is
incapable of being cured by the End Date; provided, however, that AQSP shall
have given the Company at least 30 days written notice prior to such termination
stating AQSP’s intention to terminate this Agreement pursuant to this Section
8.3; provided further, that AQSP shall not have the right to terminate this
Agreement pursuant to this Section 8.3 if AQSP is then in material breach of any
representation, warranty, covenant, or obligation hereunder, which breach has
not been cured. 

Section 8.4Termination by the Company. This Agreement may be terminated by the
Company at any time prior to the Effective Time if there shall have been a
breach of any representation, warranty, covenant, or agreement on the part of
AQSP or Jacobs Owner set forth in this Agreement such that the conditions to the
Closing of the Merger set forth in Section 6.3(a) or Section 6.3(b), as
applicable, would not be satisfied and, in either such case, such breach is
incapable of being cured by the End Date; provided, however, that the Company
shall have given AQSP at least 30 days written notice prior to such termination
stating the Company’s intention to terminate this Agreement pursuant to this
Section 8.4; provided further, that the Company shall not have the right to
terminate this Agreement pursuant to this Section 8.4 if the Company is then in
material breach of any representation, warranty, covenant, or obligation
hereunder, which breach has not been cured. 

Section 8.5Notice of Termination; Effect of Termination. The party desiring to
terminate this Agreement pursuant to this Article VIII (other than pursuant to
Section 8.1) shall deliver written notice of such termination to each other
party hereto specifying with particularity the reason for such termination, and
any such termination in accordance with this Section 8.5 shall be effective
immediately upon delivery of such written notice to the other party. If this
Agreement is terminated pursuant to this Article VII, it shall become void and
of no further force and effect, with no liability on the part of any party to
this Agreement (or any stockholder, director, officer, employee, agent, or
Representative of such party) to any other party hereto, except: (a) with
respect to Section 5.3(b), this Section 8.5, Section 8.6, and Article IX (and
any related definitions contained in any such Sections or Article), which shall
remain in full force and effect; and (b) with respect to any liabilities or
damages incurred or suffered by a party, to the extent such liabilities or
damages were the result of fraud or the breach by another party of any of its
representations, warranties, covenants, or other agreements set forth in this
Agreement. In the event of any termination, AQSP shall pay to the Company
(promptly following receipt of proof of amounts owed with respect thereto) the
Legal Fee Reimbursement Amount. 

--------------------------------------------------------------------------------

25030699.1445 

--------------------------------------------------------------------------------



Section 8.6Amendment. At any time prior to the Effective Time, this Agreement
may be amended or supplemented in any and all respects, whether before or after
receipt of the Requisite AQSP Vote, by written agreement signed by each of the
parties hereto; provided, however, that following the receipt of the Requisite
AQSP Vote, there shall be no amendment or supplement to the provisions of this
Agreement which by Law or in accordance with the rules of any relevant
self-regulatory organization would require further approval by the AQSP
stockholders without such approval. 

Section 8.7Extension; Waiver. At any time prior to the Effective Time, AQSP, on
the one hand, or the Company, on the other hand, may: (a) extend the time for
the performance of any of the obligations of the other party(ies); (b) waive any
inaccuracies in the representations and warranties of the other party(ies)
contained in this Agreement or in any document delivered under this Agreement;
or (c) unless prohibited by applicable Law, waive compliance with any of the
covenants, agreements, or conditions contained in this Agreement. Any agreement
on the part of a party to any extension or waiver shall be valid only if set
forth in an instrument in writing signed by such party. The failure of any party
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights. 

ARTICLE IX

MISCELLANEOUS

Section 9.1Definitions. For purposes of this Agreement, the following terms
shall have the following meanings when used herein with initial capital
letters: 

“10-Day Trading Average” means the arithmetic average (for consecutive trading
days) of the closing trading price of a share of AQSP Common Stock on the OTC
(for each trading day) as of the close of business during the ten consecutive
trading days preceding the last Business Day before the date of this Agreement
or, if this Agreement is modified with respect to a term that relates to the
amount or type of the consideration the Company Owners will receive in
connection with the Merger, subject to the exceptions set forth in Treasury
Regulations Section 1.368-1(e)(2)(ii)(B)(2) and (3), the arithmetic average (for
consecutive trading days) of the closing trading price of a share of AQSP Common
Stock on the OTC (for each trading day) as of the close of business during the
ten consecutive trading days preceding the last Business Day before the date of
such modification.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by,” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract, or
otherwise.

“Affordable Care Act” means the Patient Protection and Affordable Care Act
(PPACA), as amended by the Health Care and Education Reconciliation Act (HCERA).

“Agreement” has the meaning set forth in the Preamble.

--------------------------------------------------------------------------------

25030699.1446 

--------------------------------------------------------------------------------



“Annual Financial Statements” has the meaning set forth in Section 3.4(a).

“AQSP” has the meaning set forth in the Preamble.

“AQSP Balance Sheet” has the meaning set forth in Section 4.4(c).

“AQSP Benefit Plans” has the meaning set forth in Section 5.7(b).

“AQSP Board” has the meaning set forth in the Recitals.

“AQSP/Company Loan” has the meaning set forth in Section 5.15(a).

“AQSP Common Stock” has the meaning set forth in the Recitals.

“AQSP Disclosure Letter” means the disclosure letter, dated as of the date of
this Agreement and delivered by AQSP to the Company concurrently with the
execution of this Agreement.

AQSP Equity Award” means an AQSP Stock Option or an AQSP Restricted Share
granted under one of the AQSP Stock Plans, as the case may be.

“AQSP Fundamental Representations and Warranties” means those representations
and warranties of AQSP set forth in Section 4.1, Section 4.2, Section 4.3 and
Section 4.8.

“AQSP Material Adverse Effect” means any event, occurrence, fact, condition, or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to: (a) the business, results of operations,
condition (financial or otherwise), or assets of AQSP and its Subsidiaries,
taken as a whole; or (b) the ability of AQSP to consummate the transactions
contemplated hereby on a timely basis; provided, however, that an AQSP Material
Adverse Effect shall not be deemed to include events, occurrences, facts,
conditions, or changes arising out of, relating to, or resulting from: (i)
changes generally affecting the economy, financial, or securities markets; (ii)
the announcement of the transactions contemplated by this Agreement; (iii) any
outbreak or escalation of war or any act of terrorism; (iv) general conditions
in the industry in which AQSP and its Subsidiaries operate; (v) any failure, in
and of itself, by AQSP to meet any internal or published projections, forecasts,
estimates, or predictions in respect of revenues, earnings, or other financial
or operating metrics for any period (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been or
would reasonably be expected to become, an AQSP Material Adverse Effect, to the
extent permitted by this definition and not otherwise excepted by a clause of
this proviso); or (vi) any change, in and of itself, in the market price or
trading volume of AQSP’s securities or in its credit ratings (it being
understood that the facts or occurrences giving rise to or contributing to such
change may be deemed to constitute, or be taken into account in determining
whether there has been or would reasonably be expected to become, an AQSP
Material Adverse Effect, to the extent permitted by this definition and not
otherwise excepted by a clause of this proviso), provided further, however, that
any event, change, and effect referred to in clauses (i), (iii), or (iv)
immediately above shall be taken into account in determining whether an AQSP
Material Adverse Effect has occurred or would reasonably be expected to occur to
the extent that such event, change, or

--------------------------------------------------------------------------------

25030699.1447 

--------------------------------------------------------------------------------



effect has a disproportionate effect on AQSP and its Subsidiaries, taken as a
whole, compared to other participants in the industries in which AQSP and its
Subsidiaries conduct their businesses.

“AQSP Name Change” means changing the name of AQSP to “CBD Lion Corp.” or such
other name mutually acceptable to the parties hereto.

“AQSP Preferred Stock” means AQSP’s Series A Preferred Stock, par value $0.001
per share and AQSP’s Series B Preferred Stock, par value $0.001 per share.

“AQSP Restricted Share” means any AQSP Common Stock subject to vesting,
repurchase, or other lapse of restrictions granted under any AQSP Stock Plan.

“AQSP SEC Documents” has the meaning set forth in Section 4.4(a).

“AQSP Securities” has the meaning set forth in Section 4.2(a)(i).

“AQSP Stockholder Approval Matters” means the approval of this Agreement, the
Merger and the AQSP Stock Issuance.

“AQSP Stock Issuance” has the meaning set forth in the Recitals.

“AQSP Stock Option” means any option, warrant, or right to purchase warrant to
purchase AQSP Common Stock granted under any AQSP Stock Plan.

“AQSP Stock Plans” means the AQSP Board Approval for the issuance of any
warrants or options exercisable or convertible into shares of AQSP Common Stock
that has been approved by the AQSP Board.

“AQSP Subsidiary Securities” has the meaning set forth in Section 4.2(c).

“AQSP Ticker Change” means changing AQSP’s OTC ticker symbol to “ROAR” or such
other ticker symbol mutually acceptable to the parties hereto.

“AQSP Voting Debt” has the meaning set forth in Section 4.2(b).

“Business Day” means any day, other than Saturday, Sunday, or any day on which
banking institutions located in Chicago, Illinois are authorized or required by
Law or other governmental action to close.

“Cash Consideration” means an amount equal to $2,000,000.

“Cash/Share Ratio” means the relative Deemed Value of the Cash Consideration
compared to the Deemed Value of the Stock Consideration.

“Charge” has the meaning set forth in Section 9.16(c).

“Charter Documents” means: (a) with respect to a corporation, the charter,
articles or certificate of incorporation, as applicable, and bylaws thereof; (b)
with respect to a limited liability company, the certificate of formation or
articles of organization, as applicable, and the

--------------------------------------------------------------------------------

25030699.1448 

--------------------------------------------------------------------------------



operating or limited liability company agreement, as applicable, thereof; (c)
with respect to a partnership, the certificate of formation and the partnership
agreement; and (d) with respect to any other Person the organizational,
constituent or governing documents or instruments of such Person.

“Closing” has the meaning set forth in Section 1.2.

“Closing Capital Structure Schedule” has the meaning set forth in Section 5.14.

“Closing Date” has the meaning set forth in Section 1.2.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

“Code” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Audit” means the audit of the Company’s Annual Financial Statements and
Interim Financial Statements by Fruci & Associates.

“Company Continuing Employees” has the meaning set forth in Section 5.7(a).

“Company Disclosure Letter” means the disclosure letter, dated as of the date of
this Agreement and delivered by the Company to AQSP concurrently with the
execution of this Agreement.

“Company Employee” has the meaning set forth in Section 3.12(a).

“Company Employee Plans” has the meaning set forth in Section 3.12(a).

“Company ERISA Affiliate” means all employers, trades, or businesses (whether or
not incorporated) that would be treated together with the Company or any of its
Affiliates as a “single employer” within the meaning of Section 414 of the Code.

“Company Fundamental Representations and Warranties” means those representations
and warranties of the Company or each Company Owner set forth in Section 3.1,
Section 3.2, Section 3.3, Section 3.6, Section 3.10 and Section 3.14.

“Company IP” has the meaning set forth in Section 3.7(b).

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions, and other Contracts, whether written or oral, relating to
Intellectual Property and to which the Company or any of its Subsidiaries is a
party, beneficiary, or otherwise bound.

“Company IT Systems” means all software, computer hardware, servers, networks,
platforms, peripherals, data communication lines, and other information
technology equipment and related systems that are owned or used by the Company
or any of its Subsidiaries.

--------------------------------------------------------------------------------

25030699.1449 

--------------------------------------------------------------------------------



“Company Material Adverse Effect” means any event, occurrence, fact, condition,
or change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to: (a) the business, results of operations,
condition (financial or otherwise), or assets of the Company; or (b) the ability
of the Company to consummate the transactions contemplated hereby on a timely
basis; provided, however, that, a Company Material Adverse Effect shall not be
deemed to include events, occurrences, facts, conditions or changes arising out
of, relating to, or resulting from: (i) changes generally affecting the economy,
financial, or securities markets; (ii) the announcement of the transactions
contemplated by this Agreement; (iii) any outbreak or escalation of war or any
act of terrorism; or (iv) general conditions in the industry in which the
Company operates; provided further, however, that any event, change, and effect
referred to in clauses (i), (iii), or (iv) immediately above shall be taken into
account in determining whether a Company Material Adverse Effect has occurred or
would reasonably be expected to occur to the extent that such event, change, or
effect has a disproportionate effect on the Company compared to other
participants in the industries in which the Company conducts its businesses.

“Company Manager” has the meaning set forth in the Recitals.

“Company Material Contract” has the meaning set forth in Section 3.15(a).

“Company Membership Interests” has the meaning set forth in the Recitals.

“Company-Owned IP” means all Intellectual Property owned by the Company or any
of its Subsidiaries.

“Company Owner” has the meaning set forth in the Preamble.

“Company Owners Representative” has the meaning set forth in Section 9.16(a).

“Confidentiality Agreement” has the meaning set forth in Section 5.3(b).

“Consent” has the meaning set forth in Section 3.3(c).

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases, or other binding instruments or binding commitments, whether
written or oral.

“Deemed Value” means, with respect to cash, the face value of the cash, and with
respect to AQSP Common Stock, the value calculated in accordance with the 10-Day
Trading Average.

“Direct Claim” has the meaning set forth in Section 7.5(c).

“Effective Time” has the meaning set forth in Section 1.3.

“EL Employment Agreement” has the meaning in Section 5.12.

“End Date” means (i) October 31, 2019 but only in the event AQSP has not
received any communications from the SEC regarding preliminary Information
Statement within ten (10)

--------------------------------------------------------------------------------

25030699.1450 

--------------------------------------------------------------------------------



Business Days of the filing thereof (or has been notified by the SEC that the
SEC will not comment on the preliminary Information Statement), otherwise (ii)
December 31, 2019.

“Environmental Laws” means any applicable Law, and any Order or binding
agreement with any Governmental Entity: (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C.
§§ 7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended,
29 U.S.C. §§ 651 et seq.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means an escrow agent reasonably acceptable to AQSP and the
Company Owners Representative.

“Escrow Agreement” has the meaning set forth in Section 5.18.

“Escrowed Cash” means an amount equal to $200,000.

“Escrowed Shares” means such number of shares of AQSP Common Stock equal to ten
percent (10%) of the number of shares of AQSP Common Stock constituting the
Stock Consideration.

“Estimated Tax Distribution” means a dividend or distribution to each Company
Owner in an amount equal to the product of (a) the estimated taxable income
allocated by the Company to the Company Owner for the short Tax year ending on
the Closing Date (as reasonably determined by the Company’s accountant),
multiplied by (b) the highest effective combined federal, state and local income
tax rate (including any tax rate imposed on “net investment income” by Section
1411 of the Code) applicable during such period to an individual residing in the
State of Illinois with respect to the type or character of the particular income
(whether capital gain, ordinary income or otherwise), and taking into account
any limitations on the deductibility of any Expenses or other amount (or the
usage of any loss and treating all state and local income taxes as not
deductible).

“Estoppel Letter” has the meaning set forth in Section 5.19.

--------------------------------------------------------------------------------

25030699.1451 

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of counsel,
accountants, financial advisors, and investment bankers of such Person and its
Affiliates), incurred by such Person or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution, and
performance of this Agreement and any transactions related thereto, any
litigation with respect thereto, the preparation, printing, filing, and mailing
of the Information Statement, or in connection with other regulatory approvals,
and all other matters related to the Merger, the AQSP Stock Issuance, and the
other transactions contemplated by this Agreement.

“Financial Statements” has the meaning set forth in Section 3.4(a).

“Fundamental Representations and Warranties” means the AQSP Fundamental
Representations and Warranties and the Company Fundamental Representations and
Warranties.

“GAAP” has the meaning set forth in Section 3.4(a).

“GMJ” has the meaning set forth in the Preamble.

“Governmental Entity” has the meaning set forth in Section 3.3(c).

“Hazardous Substance” shall mean: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral, or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“IL Articles of Merger” has the meaning set forth in Section 1.3.

“IL LLCA” has the meaning set forth in the Recitals.

“Indemnifiable Company Party” has the meaning set forth in Section 5.8(a).

“Indemnified Party” has the meaning set forth in Section 7.4.

“Indemnifying Party” has the meaning set forth in Section 7.4.

“Information Statement” has the meaning set forth in Section 3.17.

“Intellectual Property” means any and all of the following arising pursuant to
the Laws of any jurisdiction throughout the world: (a) trademarks, service
marks, trade names, and similar indicia of source or origin, all registrations
and applications for registration thereof, and the goodwill connected with the
use of and symbolized by the foregoing; (b) copyrights and all

--------------------------------------------------------------------------------

25030699.1452 

--------------------------------------------------------------------------------



registrations and applications for registration thereof; (c) trade secrets and
know-how; (d) patents and patent applications; (e) internet domain name
registrations, and (f) other intellectual property and related proprietary
rights, including, but not limited to any logos, color schemes, packaging
materials, fictitious business names, brochures, marketing and explanatory
materials, and proprietary formulae.

“Interest Ratio” means a fraction, the numerator of which is one, and the
denominator of which is the number of Company Membership Interests outstanding
immediately prior to the Closing, as set forth in Section 3.2(a) of the Company
Disclosure Letter.

“Interim Balance Sheet” has the meaning set forth in Section 3.4(a).

“Interim Financial Statements” has the meaning set forth in Section 3.4(a).

“IRS” means the United States Internal Revenue Service.

“Jacobs Owner” has the meaning set forth in the Preamble.

“Key Person Employment Agreement” has the meaning in Section 5.12.

“Knowledge” means: (a) with respect to the Company, the actual knowledge of each
of the individuals listed in Section 9.1 of the Company’s Disclosure Letter; and
(b) with respect to AQSP and its Subsidiaries, the actual knowledge of each of
the individuals listed in Section 9.1 of the AQSP Disclosure Letter; in each
case, after due inquiry.

“Laws” means any federal, state, local, municipal, foreign, multi-national or
other laws, common law, statutes, constitutions, ordinances, rules, regulations,
codes, Orders, or legally enforceable requirements enacted, issued, adopted,
promulgated, enforced, ordered, or applied by any Governmental Entity, other
than any other federal or state laws prohibiting the manufacture, sale,
distribution or transport of CBD-infused products or services as currently
provided by the Company.

“Lease” shall mean all leases, subleases, licenses, concessions, and other
agreements (written or oral) under which the Company holds any Leased Real
Estate, including the right to all security deposits and other amounts and
instruments deposited by or on behalf of the Company thereunder.

“Leased Real Estate” shall mean all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company.

“Legal Action” means any legal, administrative, arbitral, mediation, or other
proceedings, suits, actions, investigations, examinations, claims, audits,
hearings, charges, complaints, indictments, litigations, or examinations.

“Legal Fee Reimbursement Amount” means an amount equal to 50% of the Company’s
legal fees incurred in connection with the negotiation and preparation of the

--------------------------------------------------------------------------------

25030699.1453 

--------------------------------------------------------------------------------



agreements and other documents prepared in connection with the transactions
contemplated herein.

“Liability” shall mean any liability, indebtedness, or obligation of any kind
(whether accrued, absolute, contingent, matured, unmatured, determined,
determinable, or otherwise, and whether or not required to be recorded or
reflected on a balance sheet under GAAP).

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer, and security interests of any kind or nature
whatsoever.

“Life Safety Sublease” means that certain Sublease Agreement, dated as of March
14, 2019 by and between the Company and Life Safety Power Inc., an Illinois
corporation, with respect to the property located at 750 Tower Rd., Unit B,
Mundelein IL.

“Lundgren Guaranty” means Erik Lundgren’s personal guaranty of the Life Safety
Sublease.

“Mailing Date” has the meaning set forth in Section 5.5.

“Merger” has the meaning set forth in the Recitals.

“Merger Consideration” means the Cash Consideration and the Stock Consideration.

“Multiemployer Plan” has the meaning set forth in Section 3.12(c).

“NV Articles of Merger” has the meaning set forth in Section 1.3.

“NVCA” has the meaning set forth in the Recitals.

“OTC” means the Over-The-Counter Bulletin Board.

“Order” has the meaning set forth in Section 3.9.

“Other Governmental Approvals” has the meaning set forth in Section 3.3(c).

“Outside CBD Business Interests” has the meaning set forth in Section 3.18.

“Owned Real Estate” shall mean all land, together with all buildings,
structures, fixtures, and improvements located thereon and all easements, rights
of way, and appurtenances relating thereto, owned by the Company.

“PBGC” has the meaning set forth in Section 3.12(d).

“Per Interest Cash Consideration” has the meaning set forth in Section 2.1(a).

“Per Interest Stock Consideration” has the meaning set forth in Section 2.1(a).

“Permits” has the meaning set forth in Section 3.8(b).

--------------------------------------------------------------------------------

25030699.1454 

--------------------------------------------------------------------------------



“Permitted Liens” means: (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof); (b) mechanics’, carriers’,
workers’, repairers’, and similar statutory Liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof); (c) zoning,
entitlement, building, and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property;
(d) covenants, conditions, restrictions, easements, and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses; (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses; and (f) Liens arising under workers’ compensation,
unemployment insurance, social security, retirement, and similar legislation.

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity, or other entity or group (which term shall
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

“Pro Rata Share” means, with respect to any Company Owner, that percentage
appearing next to such Company Owner’s name set forth on Section 3.2(a) of the
Company Disclosure Letter.

“Related Party Debt Reimbursement Amount” means an amount not to exceed $462,430
to be used to pay off at the Closing related party indebtedness (with the exact
amount to be provided by the Company to AQSP in writing not less than two
Business Days prior to Closing).

“Release Date” has the meaning set forth in Section 7.5(f).

“Representatives” has the meaning set forth in Section 5.3(b).

“Requisite AQSP Vote” has the meaning set forth in Section 4.3(a).

“SEC” has the meaning set forth in Section 4.3(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Stock Consideration” means 5,000,000 shares of AQSP Common Stock.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other business entity of which a majority of the shares of voting
securities is at the time beneficially owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.

--------------------------------------------------------------------------------

25030699.1455 

--------------------------------------------------------------------------------



“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

“Tax Returns” means any return, declaration, report, claim for refund,
information return or statement, or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third-Party Claim” has the meaning set forth in Section 7.5(a).

“WCJ” has the meaning set forth in the Preamble.

Section 9.2Interpretation; Construction. 

(a)The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, Exhibit, Article, or Schedule, such reference
shall be to a Section of, Exhibit to, Article of, or Schedule of this Agreement
unless otherwise indicated. Unless the context otherwise requires, references
herein: (i) to an agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented, and modified from time
to time to the extent permitted by the provisions thereof; and (ii) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” and the word
“or” is not exclusive. The word “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and does not simply mean “if.”
A reference in this Agreement to $ or dollars is to U.S. dollars. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. The words “hereof,” “herein,” “hereby,” “hereto,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to “this Agreement” shall include the Company Disclosure
Letter and AQSP Disclosure Letter. 

(b)The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. 

Section 9.3Confidentiality Agreement. The Confidentiality Agreement shall
survive termination of this Agreement in accordance with its terms.  

--------------------------------------------------------------------------------

25030699.1456 

--------------------------------------------------------------------------------



Section 9.4Governing Law. This Agreement and all Legal Actions (whether based on
contract, tort, or statute) arising out of or relating to this Agreement or the
actions of any of the parties hereto in the negotiation, administration,
performance, or enforcement hereof, shall be governed by and construed in
accordance with the internal laws of the State of Illinois without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Illinois. 

Section 9.5Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that any Legal Action with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in the State courts located in Lake
County, Illinois. Each of the parties hereto agrees that mailing of process or
other papers in connection with any such Legal Action in the manner provided in
Section 9.7 or in such other manner as may be permitted by applicable Laws,
shall be valid and sufficient service thereof. Each of the parties hereto hereby
irrevocably submits with regard to any such Legal Action for itself and in
respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it shall not bring any
Legal Action relating to this Agreement or any of the transactions contemplated
by this Agreement in any court or tribunal other than the aforesaid courts. Each
of the parties hereto hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim, or otherwise, in any Legal Action
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 9.5; (b)
any claim that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action, or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action, or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. 

Section 9.6Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG  

--------------------------------------------------------------------------------

25030699.1457 

--------------------------------------------------------------------------------



OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.6

Section 9.7Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.7): 

If to AQSP or any Jacobs Owner, to:

Acquired Sales Corp.

31 N. Suffolk Lane

 

Lake Forest, Illinois 60045

 

Attention: Gerard M. Jacobs

 

Email: lakegeneva91@gmail.com

 

 

If to the Company or any Company Owner, to:

CBD Lion LLC

 

750 Tower Rd., Unit B

Mundelein, Illinois 60060

 

Attention: Erik Lundgren

 

Email: erik@cbdlion.com

 

 

with a copy (which shall not constitute

Taft Stettinius & Hollister LLP

notice to the Company) to:

111 E. Wacker Drive, Suite 2800

Chicago, Illinois 60601

 

Attention: Jeremy Stonehill

 

Email: jstonehill@taftlaw.com

 

 

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

Section 9.8Entire Agreement. This Agreement (including the Exhibits to this
Agreement), the Company Disclosure Letter, the AQSP Disclosure Letter, and the
Confidentiality Agreement constitute the entire agreement among the parties with
respect to the subject matter of this Agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties to this
Agreement with respect to the subject matter of this Agreement. In the event of
any inconsistency between the statements in the body of this Agreement, the
Confidentiality Agreement, the AQSP Disclosure Letter, and the Company
Disclosure Letter (other than an exception expressly set forth as such in the
AQSP Disclosure Letter or Company Disclosure Letter), the statements in the body
of this Agreement shall control. 

--------------------------------------------------------------------------------

25030699.1458 

--------------------------------------------------------------------------------



Section 9.9No Third-Party Beneficiaries. Except as provided in Section 5.8
(which shall be to the benefit of the parties referred to in such section), this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and respective successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement. 

Section 9.10Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible. 

Section 9.11Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither AQSP on the one hand, nor the Company on the other hand, may
assign its rights or obligations hereunder without the prior written consent of
the other party. No assignment shall relieve the assigning party of any of its
obligations hereunder. 

Section 9.12Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement shall be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law, or in equity. The exercise by a party to this Agreement of
any one remedy shall not preclude the exercise by it of any other remedy. 

Section 9.13Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any federal court located in the State of Illinois or any Illinois
state court, in addition to any other remedy to which they are entitled at Law
or in equity. 

Section 9.14Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, all of which shall be one and the same agreement. This
Agreement shall become effective when each party to this Agreement shall have
received counterparts signed by all of the other parties. 

Section 9.15Expenses. In the event the Closing shall have occurred, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants (that remain outstanding as of the Closing),
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by AQSP. Except as otherwise expressly provided herein
(including, but not limited to, Section 8.5), in the event this Agreement is
terminated prior to the Closing (for any reason) all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants,  

--------------------------------------------------------------------------------

25030699.1459 

--------------------------------------------------------------------------------



incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses; provided
that in such an event, the parties hereby agree that the Legal Fee Reimbursement
Amount shall be treated as an expense of AQSP and AQSP shall be responsible for
paying such amount to the Company’s counsel.

Section 9.16Company Owners Representative. 

(a)Effective upon each Company Owner’s execution and delivery of this Agreement,
and without any further act of any of the Company Owners or the Company Owners’
Representative, Erik S. Lundgren, is hereby, subject to removal or replacement
pursuant to Section 9.16(c), irrevocably appointed as the representative of the
Company Owners and as the attorney-in-fact and agent for and on behalf of each
Company Owner for purposes of this Agreement and all the other agreements,
certificates, documents and transactions contemplated hereby (the “Company
Owners Representative”). The Company Owners Representative shall be empowered to
take all such actions contemplated to be taken by the Company Owners
Representative under this Agreement and all such other actions on behalf of the
Company Owners, individually or collectively, as he/she may deem necessary,
appropriate or convenient relating to, in connection with or to consummate the
transactions contemplated hereby or thereby, including (i) taking all actions
and making all filings on behalf of such Company Owners with any Governmental
Entity or other Person necessary to effect the consummation of the transactions
contemplated by this Agreement, (ii) agreeing to, negotiating, entering into
settlements and compromises of, complying with orders of courts and arbitrators
with respect to, and otherwise administering and handling any claims under this
Agreement on behalf of the Company Owners, including indemnification claims,
(iii) negotiating and executing any waivers or amendments of this Agreement
(provided, that any amendment that will adversely and disproportionately affect
the rights or obligations of any Company Owner as compared to the other Company
Owners will require the prior written consent of such adversely and
disproportionally affected Company Owner), and (iv) taking all other actions
that are either necessary, appropriate or convenient in its judgment for the
accomplishment of the foregoing or contemplated by the terms of this Agreement
or the Escrow Agreement.  The Company Owners Representative hereby accepts such
appointment. 

(b)A decision, act, consent or instruction of the Company Owners Representative
hereunder will constitute a decision, act, consent or instruction of all Company
Owners and will be final, binding and conclusive upon each of the Company
Owners, and the Escrow Agent, the Company, AQSP and each Jacobs Owner may rely
upon any such decision, act, consent or instruction of the Company Owners
Representative as being the decision, act, consent or instruction of each and
every Company Owner.  The Escrow Agent, the Company, AQSP and each Jacobs Owner
Buyer will be relieved from any liability to any Person for any acts done by
them in accordance with such decision, act, consent or instruction of the
Company Owners Representative. 

(c)Company Owners Representative will have the right to recover from the Company
Owners, up to each Company Owner’s Pro Rata Share of, (i) the Company  

--------------------------------------------------------------------------------

25030699.1460 

--------------------------------------------------------------------------------



Owners Representative’s reasonable out-of-pocket expenses (including fees and
costs of attorneys, accountants or other advisors) incurred in serving in that
capacity and (ii) any amounts to which it is entitled pursuant to the
indemnification provision in Section 9.16(e) (each item in the foregoing clauses
(i) and (ii) referred to as a “Charge”).  Such amounts shall first be paid upon
written request thereof by the Company Owners Representative including suitable
backup documentation thereof.

(d)The Company Owners Representative will incur no liability with respect to any
action taken or suffered by any party to this Agreement in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
such Company Owners Representative to be genuine and to have been signed by the
proper Person (and the Company Owners Representative will have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except his or her own gross negligence, bad faith or willful misconduct.  In all
questions arising under or relating to this Agreement or the Escrow Agreement,
the Company Owners Representative may rely on the advice of outside counsel, and
the Company Owners Representative will not be liable to any Company Owner for
anything done, omitted or suffered in good faith by the Company Owners
Representative based on such advice. 

(e)The Company Owners hereby jointly and severally indemnify the Company Owners
Representative and hold the Company Owners Representative harmless against any
Expenses incurred on the part of the Company Owners Representative and arising
out of or in connection with the acceptance or administration of the Company
Owners Representative’s duties hereunder, including the reasonable fees and
costs of any attorneys and advisors retained by the Company Owners
Representative, except to the extent arising from Company Owners
Representative’s own gross negligence, bad faith or willful misconduct.  As
between the Company Owners, such Expenses shall be apportioned in accordance
with their respective Pro Rata Share, and a Company Owner paying such Expenses
shall have a right to reimbursement from the other Company Owners for any such
Expenses paid in excess of its Pro Rata Share. 

(f)At any time, a super-majority-in-interest of Company Owners may, by written
consent, remove the Person then appointed as the Company Owners Representative
or appoint a new Person as the Company Owners Representative.  Notice, together
with a copy of the written consent appointing such new representative and
bearing the signatures of a super-majority-in-interest of the Company Owners
must be delivered to Company Owners Representative, AQSP, and, if applicable,
the Company and the Escrow Agent not less than ten (10) Business Days prior to
such appointment.  For the purposes of this Section 9.16, a
“super-majority-in-interest of the Company Owners” will mean Company Owners
having a combined Pro Rata Share of more than seventy five percent (75%). 

(g)In the event that the Company Owners Representative becomes unable or
unwilling to continue in its capacity as Company Owners Representative, or if
the Company Owners Representative resigns as a Company Owners Representative, a
majority-in-interest of the Company Owners may, by written consent, appoint a
new representative as the Company Owner’ Representative.  Notice and a copy of
the written  

--------------------------------------------------------------------------------

25030699.1461 

--------------------------------------------------------------------------------



consent appointing such new representative and bearing the signatures of a
majority-in-interest of the Company Owners must be delivered to AQSP and, if
applicable, the Escrow Agent and the Company. For the purposes of this Section
9.16, a “majority-in-interest of the Company Owners” will mean Company Owners
having a combined Pro Rata Share of more than fifty percent (50%).

--------------------------------------------------------------------------------

25030699.1462 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

ACQUIRED SALES CORP.

 

By:

/s/ Gerard M. Jacobs

Name:

Gerard M. Jacobs

Title:

CEO

 

JACOBS OWNERS:

 

/s/ Gerard M. Jacobs

GERARD M. JACOBS

 

/s/ William C. Jacobs

WILLIAM C. JACOBS

 

 

CBD LION LLC

 

By:

/s/ Erik S. Lundgren

Name:

Erik S. Lundgren

Title:

CEO

 

COMPANY OWNERS:

 

/s/ Erik S. Lundgren

ERIK S. LUNDGREN

 

/s/ Katie M. Nauert

KATIE M. NAUERT

 

/s/ Andrew Stepniak

ANDREW STEPNIAK

 

/s/ Gary S. Lundgren

GARY S. LUNDGREN

 

/s/ Gayle Lundgren

GAYLE LUNDGREN

--------------------------------------------------------------------------------

25030699.1463 